 



CREDIT AGREEMENT
Dated March 30, 2007,
by and among
LEAF EQUIPMENT LEASING INCOME FUND III, L.P.
as the Borrower,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO
TIME
PARTIES HERETO,
as the Lenders,
and
NATIONAL CITY BANK,
as the Agent for the Lenders

 



--------------------------------------------------------------------------------



 



Table of Contents

              PAGE  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.1 Defined Terms
    1  
Section 1.2 Use of Defined Terms
    20  
Section 1.3 Cross-References
    20  
Section 1.4 Accounting and Financial Determinations
    21  
 
       
ARTICLE II REVOLVING CREDIT FACILITY
    21  
 
       
Section 2.1 Loans
    21  
Section 2.2 Reduction of Aggregate Commitment Amount
    21  
Section 2.3 Borrowing Procedures
    22  
Section 2.4 Continuation and Conversion Elections
    22  
Section 2.5 Funding
    22  
Section 2.6 Notes
    22  
 
       
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
    23  
 
       
Section 3.1 Repayments and Prepayments; Application
    23  
Section 3.2 Interest Provisions
    24  
Section 3.3 Fees
    25  
 
       
ARTICLE IV CERTAIN LIBOR AND OTHER PROVISIONS
    25  
 
       
Section 4.1 LIBOR Lending Unlawful
    25  
Section 4.2 Deposits Unavailable
    25  
Section 4.3 Increased LIBOR Loan Costs, etc.
    26  
Section 4.4 Funding Losses
    26  
Section 4.5 Increased Capital Costs
    27  
Section 4.6 Taxes
    27  
Section 4.7 Payments, Computations, etc
    29  
Section 4.8 Sharing of Payments
    30  
Section 4.9 Setoff
    30  
Section 4.10 Mitigation; Time Limitation
    31  
Section 4.11 Replacement of Lenders
    31  
 
       
ARTICLE V CONDITIONS TO CREDIT EXTENSIONS
    32  
 
       
Section 5.1 Initial Loan
    32  
Section 5.2 All Loans
    34  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    35  
 
       
Section 6.1 Organization, etc.
    35  
Section 6.2 Due Authorization, Non-Contravention, etc.
    36  
Section 6.3 Government Approval, Regulation, etc.
    36  
Section 6.4 Validity, etc.
    36  

- i -



--------------------------------------------------------------------------------



 



              PAGE  
Section 6.5 Financial Information
    36  
Section 6.6 No Material Adverse Effect; Compliance with Laws
    37  
Section 6.7 Litigation
    37  
Section 6.8 Subsidiaries; Capitalization
    37  
Section 6.9 Ownership of Properties
    37  
Section 6.10 Taxes
    37  
Section 6.11 Pension and Welfare Plans
    37  
Section 6.12 Environmental Warranties
    38  
Section 6.13 Accuracy of Information
    39  
Section 6.14 Margin Stock
    39  
Section 6.15 Foreign Assets Control Regulations
    39  
Section 6.16 Labor Relations; Management Agreements
    39  
Section 6.17 Insurance
    39  
Section 6.18 Collateral Documents
    40  
Section 6.19 Compliance with OFAC Rules and Regulations
    40  
 
       
ARTICLE VII FINANCIAL INFORMATION AND NOTICES
    40  
 
       
Section 7.1 Financial Statements and Projections
    40  
Section 7.2 Certificates
    41  
Section 7.3 Other Reports
    41  
Section 7.4 Notice of Litigation and Other Matters
    42  
Section 7.5 Accuracy of Information
    43  
 
       
ARTICLE VIII AFFIRMATIVE COVENANTS
    43  
 
       
3
       
Section 8.1 Maintenance of Existence; Compliance with Laws, etc.
    43  
Section 8.2 Maintenance of Properties
    43  
Section 8.3 Insurance
    43  
Section 8.4 Visitations, Books and Records, Field Audits
    44  
Section 8.5 Environmental Law Covenant
    45  
Section 8.6 Use of Proceeds
    45  
Section 8.7 Future Subsidiaries, Security, etc.
    45  
Section 8.8 Procedures to Ensure Information Dissemination
    46  
Section 8.9 Further Assurances
    46  
Section 8.10 Maintenance of Assets
    46  
 
       
ARTICLE IX FINANCIAL COVENANTS
    48  
 
       
Section 9.1 Maximum Leverage Ratio
    48  
Section 9.2 Minimum Tangible Net Worth
    48  
 
       
ARTICLE X NEGATIVE COVENANTS
    48  
 
       
Section 10.1 Business Activities
    48  
Section 10.2 Indebtedness
    48  
Section 10.3 Liens
    49  
Section 10.4 Investments
    50  
Section 10.5 Restricted Payments
    50  

- ii -



--------------------------------------------------------------------------------



 



              PAGE  
Section 10.6 Issuance of Capital Securities
    51  
Section 10.7 Consolidation, Merger, etc
    51  
Section 10.8 Sale of Assets
    51  
Section 10.9 Transactions with Affiliates
    51  
Section 10.10 Restrictive Agreements
    52  
Section 10.11 Sale and Leaseback
    52  
Section 10.12 Amendment to Material Documents
    52  
Section 10.13 Hedging Obligations
    52  
Section 10.14 Accounting Changes
    52  
Section 10.15 Upstream Limitations
    53  
 
       
ARTICLE XI EVENTS OF DEFAULTS AND REMEDIES
    53  
 
       
Section 11.1 Events of Default
    53  
Section 11.2 Action if Bankruptcy
    55  
Section 11.3 Action if Other Event of Default
    55  
Section 11.4 Application of Proceeds
    55  
 
       
ARTICLE XII THE AGENT
    56  
 
       
Section 12.1 Actions
    56  
Section 12.2 Funding Reliance, etc.
    57  
Section 12.3 Exculpation
    57  
Section 12.4 Successor
    57  
Section 12.5 Loans by Agent
    58  
Section 12.6 Credit Decisions
    58  
Section 12.7 Reliance by Agent
    58  
Section 12.8 Defaults
    59  
 
       
ARTICLE XIII MISCELLANEOUS
    59  
 
       
Section 13.1 Waivers, Amendments, etc.
    59  
Section 13.2 Notices; Time
    60  
Section 13.3 Payment of Costs and Expenses
    61  
Section 13.4 Indemnification
    62  
Section 13.5 Survival
    63  
Section 13.6 Severability
    63  
Section 13.7 Headings
    63  
Section 13.8 Execution in Counterparts, Effectiveness, etc.
    63  
Section 13.9 Governing Law; Entire Agreement
    64  
Section 13.10 Successors and Assigns
    64  
Section 13.11 Assignments and Participations in Loans; Register
    64  
Section 13.12 Other Transactions
    67  
Section 13.13 Forum Selection and Consent to Jurisdiction
    67  
Section 13.14 Waiver of Jury Trial
    68  
Section 13.15 USA Patriot Act
    68  

- iii -



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

         
Schedule I
  —   Initial Commitments
Schedule 1.1
  —   Form of Assignment Agreement
Schedule 6.7
  —   Litigation
Schedule 6.9
  —   Real Property
Schedule 6.11
  —   Pension and Welfare Plans
Schedule 6.12
  —   Environmental Disclosures
Schedule 10.2
  —   Existing Indebtedness
Schedule 10.3
  —   Existing Liens
Schedule 10.4
  —   Existing Investments
Schedule 10.9
  —   Transactions with Affiliates
 
       
Exhibit A
  —   Form of Note
Exhibit B
  —   Form of Borrowing Request
Exhibit C
  —   Form of Borrowing Base Certificate
Exhibit D
  —   Form of Continuation/Conversion Notice
Exhibit E
  —   Form of Compliance Certificate
Exhibit F
  —   Form of Lender Assignment Acceptance

- iv -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT, dated March 30, 2007, is by and among LEAF
EQUIPMENT LEASING INCOME FUND III, L.P., a Delaware limited partnership (the
“Borrower”), the various financial institutions and other Persons from time to
time parties hereto (the “Lenders”), and NATIONAL CITY BANK, a national banking
association (“National City”), as administrative agent and collateral agent for
the Lenders (in such capacity, the “Agent”).
BACKGROUND
          The Borrower has requested a revolving credit facility, which the
Lenders have agreed to extend to the Borrower on the terms and conditions of
this Agreement for use by the Borrower to finance the purchase of Eligible
Contracts (as defined below).
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, and
intending to be legally bound hereby, such parties hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.1 Defined Terms. The following terms, when used in this
Agreement, including its preamble and background, shall, except where the
context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural thereof):
          “Adjusted Base Rate” means, on any date and with respect to all Base
Rate Loans, a fluctuating rate of interest per annum (rounded upward, if
necessary, to the next highest 1/100 of 1%) equal to the higher of (a) the Base
Rate in effect on such day, and (b) the sum of the Federal Funds Rate in effect
on such day plus 1/2 of 1%. Changes in the rate of interest on that portion of
any Loans maintained as Base Rate Loans will take effect simultaneously with
each change in the Adjusted Base Rate. The Agent will give notice promptly to
the Borrower and the Lenders of changes in the Adjusted Base Rate; provided that
the failure to give such notice shall not affect the Adjusted Base Rate in
effect after such change.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Agent to a Lender.
          “Affected Lender” is defined in Section 4.11(a).
          “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding however, any trustee under, or any committee with
responsibility for administering, any Plan). “Control” of a Person means the
power, directly or indirectly, (a) to vote 5% or more of the Capital Securities
(on a fully diluted basis) of such Person having ordinary voting power for the
election of





--------------------------------------------------------------------------------



 



          directors, managing members or general partners (as applicable), or
(b) to direct or cause the direction of the management and policies of such
Person (whether by contract or otherwise).
          “Agent” is defined in the preamble and includes each other Person
appointed as the successor Agent pursuant to Section 12.4.
          “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be reduced or modified at any time or
from time to time pursuant to the terms hereof. On the Closing Date, the
Aggregate Commitment is Twenty-Five Million Dollars ($25,000,000).
          “Aggregate Original Net Equipment Cost” means, as of any date of
determination, an amount equal to the sum of the Original Net Equipment Costs of
all Equipment then subject to an Eligible Contract.
          “Aggregate Net Present Value” means, as of any date of determination,
an amount equal to the sum of the Net Present Values of all Eligible Contracts.
          “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Closing Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified from time to time and
in effect on such date.
          “Applicable Margin” means, (a) as to any Base Rate Loan, 0.0%, and
(b) as to any LIBOR Loan or LIBOR Flex Rate Loan, 1.75%.
          “Asset Management” means LEAF Asset Management, LLC, a Delaware
limited liability company.
          “Assignee Lender” is defined in Section 13.11(a).
          “Assignment Agreement” means an Assignment Agreement, in the form set
forth as Schedule 1.1 hereto pursuant to which the Borrower purchases Contracts
from LEAF Funding.
          “Authorized Officer” means any of the president, the chief executive
officer, the chief operating officer, the chief financial officer or the
treasurer of Asset Management or such other representative of Asset Management
as may be designated in writing by any one of the foregoing with the consent of
the Agent, such consent not to be unreasonably withheld; and, with respect to
financial statements, financial covenants and borrowing base calculations, the
chief financial officer, chief executive officer, chief operating officer or the
treasurer of Asset Management.
          “Base Rate” means, at any time, the rate of interest then most
recently established by the Agent in Cleveland, Ohio, as its base rate for U.S.
dollars loaned in the United States. The Base Rate is not necessarily intended
to be the lowest rate of interest determined by the Agent in connection with
extensions of credit.

- 2 -



--------------------------------------------------------------------------------



 



          “Base Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Adjusted Base Rate.
          “Board” means the Board of Governors of the Federal Reserve System or
any successor thereto.
          “Borrower” means LEAF Equipment Leasing Income Fund III, L.P., a
Delaware limited partnership, together with its successors and permitted
assigns.
          “Borrowing” means the Loans of the same type and, in the case of LIBOR
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request.
          “Borrowing Base” means at any time the lesser of (a) ninety percent
(90%) of the then Aggregate Net Present Value, and (b) one hundred percent
(100%) of the Aggregate Original Net Equipment Cost; provided that, in
performing such calculation, the Aggregate Net Present Value and Aggregate
Original Net Equipment Cost shall be reduced by such amount as may be necessary
in order that: (i) no more than an amount equal to five percent (5%) of the
Aggregate Commitment is attributable to any single Lessee; (ii) no more than an
amount equal to ten percent (10%) of the Aggregate Commitment is attributable to
progress payments; (iii) none of either such amount is attributable to any
Contract or Equipment the value of which has been used in six months or more of
previous calculations of the Borrowing Base, except with respect to any Contract
(and any related Equipment) with a payment period of not greater than 12 months
from the date of the first scheduled payment thereunder, as to which, no more
than an amount equal to twenty percent (20%) of the Aggregate Commitment is
attributable to such Contracts (and any related Equipment); (iv) no more than an
amount equal to five percent (5%) of the Aggregate Commitment is attributable to
Contracts whereby the related lessee is an Affiliate of the Borrower; and (v) no
more than an amount equal to twenty percent (20%) of the Aggregate Commitment is
attributable to Contracts with initial stated terms of greater than 120 months.
          “Borrowing Base Certificate” means a certificate duly completed and
executed by an Authorized Officer, substantially in the form of Exhibit C
hereto.
          “Borrowing Request” means a Loan request and certificate duly executed
by an Authorized Officer, substantially in the form of Exhibit B hereto.
          “Business Day” means (a) any day which is neither a Saturday or Sunday
nor a legal holiday on which banks are authorized or required to be closed in
Cleveland, Ohio, and (b) relative to the making, continuing, prepaying or
repaying of any LIBOR Loans, any day which is a Business Day described in clause
(a) above and which is also a day on which dealings in Dollars are carried on in
the London interbank eurodollar market.
          “Capital Expenditures” means, with respect to any Person, for any
period, the aggregate amount of all expenditures of such Person for fixed or
capital assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures.

- 3 -



--------------------------------------------------------------------------------



 



          “Capital Securities” means, with respect to any Person, any and all
shares, interests (including partnership interests or limited liability company
interests), participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.
          “Capitalized Lease Liabilities” means, which respect to any Person,
all monetary obligations of such Person under any leasing or similar arrangement
which, in accordance with GAAP, would be classified as capital leases, and the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP, and the stated maturity thereof shall be the date of
the last payment of rent or any other amount due under such lease prior to the
first date upon which such lease may be terminated by the lessee without payment
of a premium or a penalty.
          “Cash Equivalent Investment” means, at any time: (a) any direct
obligation of (or unconditionally guaranteed by) the United States or a State
thereof (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States or a
State thereof) maturing not more than one year after such time; (b) commercial
paper maturing not more than 270 days from the date of issue, which is issued by
(i) a corporation (other than an Affiliate of the Borrower) organized under the
laws of any State of the United States or of the District of Columbia and rated
A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any Lender (or its
holding company) rated A-1 or higher by S&P or P-1 or higher by Moody’s; (c) any
certificate of deposit, time deposit or bankers acceptance, maturing not more
than one year after its date of issuance and overnight bank deposits, which is
issued by either (i) any bank organized under the laws of the United States (or
any State thereof) and which has (x) a credit rating of A2 or higher from
Moody’s or A or higher from S&P and (y) a combined capital and surplus greater
than $500,000,000, or (ii) any Lender; (d) any repurchase agreement having a
term of 30 days or less entered into with any Lender or any commercial banking
institution satisfying the criteria set forth in clause (c)(i) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder; or (e) any money market fund,
90% of the assets of which are comprised of any of the items specified in
clauses (b) and (c) above and as to which withdrawals are permitted at least
every 90 days and which do not have restrictions on liquidation rights.
          “Casualty Payment” means, as to any Contract, any payment under such
Contract, made in connection with an Event of Loss with respect to any Equipment
subject to such Contract, that terminates all or a portion of the related
Lessee’s obligation to make subsequent Lease Payments pursuant to the terms of
such Contract.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.
          “Change in Control” means Asset Management, shall cease to be either
(i) the general partner of the Borrower or (ii) a Subsidiary of Resource
America, Inc.

- 4 -



--------------------------------------------------------------------------------



 



          “Closing Date” means the date this Agreement becomes effective
pursuant to Section 5.1.
          “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, supplemented, reformed or otherwise
modified from time to time.
          “Collateral” shall mean all tangible and intangible property, real and
personal, of the Borrower that is the subject of a Lien granted pursuant to a
Credit Document to the Agent to secure the whole or any part of the Obligations
or any guarantee thereof, and shall include all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing.
          “Commitment” means, as to any Lender, the obligation of such Lender to
make Loans to the Borrower hereunder in an aggregate principal or face amount at
any time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule I hereto, as the same may be increased, reduced or modified at
any time or from time to time pursuant to the terms hereof.
          “Compliance Certificate” means a certificate duly completed and
executed by an Authorized Officer, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Agent may from time to time
reasonably request for the purpose of monitoring the Borrower’s compliance with
the financial covenants contained herein.
          “Contingent Liability” means any agreement, undertaking or arrangement
by which any Person guarantees, endorses or otherwise becomes or is surety for
or contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) any
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Securities of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the maximum amount of the debt,
obligation or other liability guaranteed thereby.
          “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer, substantially
in the form of Exhibit D hereto.
          “Contract” means (i) a lease, loan or contract for use, hire or
purchase of equipment, (ii) a practice acquisition loan, (iii) an ultimate net
loss loan, (iv) other commercial contracts such as service and maintenance
agreements, or (v) receivable financings secured by non-equipment collateral
such as real estate, together with any assignments thereof and any delivery and
acceptance certificate therefor, any guaranties and amendments, addendums and
other modifications thereto.
          “Contract File” means, with respect to any item of Equipment (or
Contract):
          (a) if subject to a Contract secured by such Equipment, the original
(or a certified copy of the original) counterpart thereof that constitutes
“chattel paper” for purposes of the UCC, if the Original Price for such
Equipment is $250,000 or greater, or, for any Contract

- 5 -



--------------------------------------------------------------------------------



 



which does not constitute “chattel paper” (or for which the Original Price is an
amount less than $250,000), a true and complete copy of the originally executed
Contract; provided, however, for any Contract executed after the date of this
Agreement, the Contract File shall contain an original counterpart or complete
copy, as applicable, no later than ten (10) days after such Contract is
executed;
          (b) with respect to any Contract in excess of $100,000, evidence or
verification of an insurance policy covering such risks and amounts and
otherwise complying with the requirements of the Servicing Standard and the
related Contract for any related Equipment (except where the related Lessee is
self-insured in accordance with the terms of this Agreement);
          (c) any loan or security agreement relating to such Equipment (or
Contract) or any Contract related thereto, together with originals of any notes,
instruments or documents relating thereto;
          (d) each receipt of acceptance by the applicable Lessee of such
Equipment (or Contract), if any;
          (e) with respect to such Equipment (or Contract), each guaranty of any
related Contract, if any;
          (f) each UCC financing statement, as filed, which relates to such
Equipment (or Contract) or any related Contract, if any;
          (g) each amendment of any related Contract, if any; and
          (h) each assignment of any related Contract, if any.
          “Contract Payment” means, with respect to any Contract, the minimum
monthly or other periodic contractual rental or loan payment required to be made
thereunder.
          “Control Agreement” means an agreement in form and substance
satisfactory to the Agent which provides for the Agent to have “control” (as
defined in Section 8-106(c) and (d) of the UCC, as such term relates to an
uncertificated security or a security entitlement (as such terms are defined
therein) or as used in Section 9-104 of the UCC, as such term relates to Deposit
Accounts).
          “Controlled Group” means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with any
Borrower, are treated as a single employer under Section 414(b) or 414(c) of the
Code or Section 4001 of ERISA.
          “CP Facility” means any commercial paper conduit facility,
securitization facility, warehouse line or similar credit facility maintained by
any LEAF SPE.
          “Credit Documents” collectively means this Agreement, the Notes, the
Security Agreement, the Intercreditor Agreement, the Lockbox Agreement, any
Control Agreement and

- 6 -



--------------------------------------------------------------------------------



 



each other agreement pursuant to which the Agent is granted a Lien to secure the
Obligations, and each other agreement, certificate, document or instrument
delivered in connection with any Credit Document, whether or not specifically
mentioned herein or therein; provided that such term shall not include any
Secured Hedging Agreement.
          “Default” means any Event of Default or any condition, occurrence or
event which, after notice or lapse of time or both, would constitute an Event of
Default.
          “Defaulted Contract” means any Contract for which: (a) any Contract
Payment (or portion thereof) owing thereunder is more than 61 days delinquent
(measured from its contractual due date); (b) the related Lessee is in default
under any other provision of such Contract not dealt with in clause (a) and any
applicable grace and/or cure period set forth in such Contract has expired and
the Borrower has in accordance with its normal procedures declared such Contract
to be in default; or (c) the Borrower has otherwise determined that the
remaining amounts owing by the Lessee under such Contract are expected to be
uncollectible.
          “Defaulting Lender” is defined in Section 4.11(a).
          “Deposit Accounts” means any and all demand, time, savings, passbook,
lockbox or other accounts with a bank or other financial institution, including
general deposit and cash concentration accounts, in which any cash, payments or
receipts of or for the benefit of any Borrower are or are to be deposited, and
all deposits therein and investments thereof, whether now or at any time
hereafter existing.
          “Disposition” means any (a) sale, transfer, lease or other conveyance
(including by way of merger, condemnation, casualty loss or sale/leaseback) of,
(b) the granting of options or other rights to sell, transfer, lease or
otherwise convey, any, or (c) the receipt of any condemnation, insurance or
similar proceeds with respect to any casualty loss of, the Borrower’s assets
(including the sale of Contracts or accounts receivables and the sale of Capital
Securities, but not including an issuance of Capital Securities) to any other
Person in a single transaction or event or series of related transactions or
events.
          “Dollar” and the sign “$” mean lawful money of the United States.
          “Eligible Contract” means a Contract owned by the Borrower that, as of
any date of determination, complies with the covenants set forth in this
Agreement and each of the following requirements:
          (a) Such Contract originated in the ordinary course of the Borrower’s
business and is not a Defaulted Contract;
          (b) Such Contract is a legal, valid and binding full recourse payment
obligation of the related Lessee enforceable in accordance with its terms
(except as may be limited by applicable insolvency, bankruptcy, moratorium,
reorganization, or other similar laws affecting enforceability of creditors’
rights generally and the availability of equitable remedies) and is in full
force and effect, is not subject to any defense, counterclaim or right of
setoff, and has not been satisfied, subordinated or rescinded;

- 7 -



--------------------------------------------------------------------------------



 



          (c) The initial stated term of such Contract is not greater than
180 months;
          (d) With the exception of any Contracts with a Governmental Authority
required by law to have provisions to the contrary, the Lessee’s obligations
under such Contract are “hell or high water” obligations that are, among other
characteristics, non-cancelable, unconditional and not subject to any right of
set-off, rescission, counterclaim, offset, reduction or recoupment except that,
upon making of a Casualty Payment under such Contract, the obligation of the
related Lessee to make Lease Payments thereunder may be reduced accordingly;
          (e) Such Contract contains provisions requiring the Lessee to pay all
sales, use, excise, rental, property or similar taxes imposed on or with respect
to any related Equipment and to assume all risk of loss, damage, or destruction
of such Equipment, and such Contract requires the Lessee to maintain any related
Equipment in good and workable order and to obtain and maintain liability
insurance, physical damage insurance and liability insurance on such Equipment
subject thereto and to name the lessor (including any private label lessor) or
lender under the Contract as a loss payee and an additional insured with respect
thereto;
          (f) The pledge by the Borrower to the Agent of a security interest in
such Contract and the related Equipment will not violate the terms or provisions
of such Contract or any other agreement to which any Borrower is a party or by
which it is bound;
          (g) Such Contract has not been rewritten or amended, other than in
accordance with the written policies and procedures of Borrowers and consistent
with their past practice, such that the amount of any Contract Payment owing
pursuant to the terms of such Contract has been decreased, or any other
obligations of the Lessee under such Contract have been diminished, due to any
payment default or delinquency or the related Lessee’s financial inability to
make such payments;
          (h) The related Lessee is not subject to any action in bankruptcy,
receivership, reorganization, insolvency or other material adverse change in its
condition (since entering into the Contract);
          (i) All payments owing under such Contract are required to be made in
Dollars;
          (j) Such Contract provides for the acceleration of all Lease Payments
thereunder upon default by the Lessee;
          (k) Such Contract requires that, if an Event of Loss occurs, the
related Lessee must take one of the following actions: (i) either (A) restore or
repair the affected Equipment to good repair, condition and working order or
(B) replace the Equipment with like equipment of the same or later model in good
repair, condition and working order, and, in either case, continue to make
Contract Payments on its regularly scheduled basis despite the occurrence of
such Event of Loss; or (ii) make a lump sum payment in an amount that is not
less than the then Net Present Value;
          (l) Such Contract and the Equipment subject to such Contract are not
subject to any Liens other than Permitted Liens;

- 8 -



--------------------------------------------------------------------------------



 



          (m) The Agent has a first priority perfected security interest in such
Contract (subject only to Permitted Liens), and a complete Contract File for
such Contract is maintained either (i) with a custodian who holds such Contract
Files for the benefit of the Agent, or (ii) in the chief executive office of the
Borrowers (or such other location as is owned or, to the extent subject to a
satisfactory landlord waiver in favor of the Agent, leased by the Borrower), in
a secure and fireproof filing cabinet clearly identifying the contents thereof
as Collateral hereunder, pledged to the Agent.
          (n) The Agent (directly or through the Borrower) has a first priority
perfected security interest in any Equipment subject to a finance lease (to the
extent such Equipment has, in the aggregate, an Original Net Equipment Cost of
$25,000 or more);
          (o) The Lessee and each item of Equipment subject to such Contract are
domiciled or located within the United States and Puerto Rico, as applicable;
and
          (p) Such Contract is eligible for financing under a CP Facility.
          provided that, compliance with paragraph (m) above is hereby waived
for the first three (3) Business Days following acquisition of such Contract
pursuant to a Financed Acquisition.
          “Environmental Laws” means all applicable federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment.
          “Equipment” means inventory of the Borrower or equipment of a Lessee
which is subject to a Contract or inventory of the Borrower held for the purpose
of leasing or contracting for use, hire or purchase with clients of the
Borrower.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
          “Event of Default” is defined in Section 11.1.
          “Event of Loss” means, with respect to any Equipment as of any date of
determination, any of the following events or conditions:
          (a) total loss or destruction thereof;
          (b) theft or disappearance thereof without recovery within sixty
(60) days after such theft or disappearance first becomes known to the Borrower;
          (c) damage rendering such Equipment unfit for normal use and, in the
judgment of the Borrower, beyond repair at reasonable cost; and
          (d) any condemnation, seizure, forced sale or other taking of title to
or use of any such Equipment,

- 9 -



--------------------------------------------------------------------------------



 



           provided, however, no Equipment shall be deemed to be subject to an
Event of Loss for so long as the Lessee continues to pay any Lease Payments with
respect to such Equipment without reduction or offset.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exemption Certificate” is defined in Section 4.6(e).
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
          “Financed Acquisition” means an acquisition of Contracts or of a
division or line of business of another Person, by the Borrower from any Person
in which the following conditions are satisfied:
          (a) immediately before and immediately after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;
          (b) all transactions related thereto are consummated in accordance
with applicable law; and
          (c) the Borrower shall have delivered to the Agent a Borrowing Base
Certificate evidencing compliance immediately following such acquisition, giving
pro forma effect to the consummation of such acquisition and all Loans made in
connection therewith.
          “Fiscal Quarter” means a fiscal quarter of the Borrower.
          “Fiscal Year” means the fiscal year of the Borrower (ending each
December 31).
          “GAAP” means generally accepted accounting principles in effect in the
United States of America applied on a consistent basis.
          “Governmental Authority” means the government of the United States,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
          “Hazardous Material” means (a) any “hazardous substance”, as defined
by CERCLA, (b) any “hazardous waste”, as defined by the Resource Conservation
and Recovery Act, as amended, or (c) any pollutant or contaminant or hazardous,
dangerous or toxic chemical,

- 10 -



--------------------------------------------------------------------------------



 



material or substance (including any petroleum product) within the meaning of
any other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders) relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material, all as amended.
          “Hedging Agreements” means, with respect to any Person, any currency
exchange agreements, interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.
          “Hedging Obligations” means, with respect to any Person, all
liabilities of such Person under Hedging Agreements.
          “Indebtedness” of any Person means all debts, liabilities and
obligations of such Person including, without limitation:
          (a) all obligations of such Person for borrowed money;
          (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;
          (c) all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, banker’s acceptances and similar extensions of
credit, whether or not drawn, issued for the account of such Person;
          (d) all Capitalized Lease Liabilities of such Person;
          (e) net liabilities of such Person under all Hedging Obligations;
          (f) whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of equity
interests, property or services, and indebtedness secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien on property owned or being acquired by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
          (g) Off-Balance Sheet Liabilities of such Person;
          (h) all Contingent Liabilities of such Person in respect of any of the
foregoing (including any partial recourse obligation or liability to the maximum
extent of such recourse, but excluding from any such amount, any fully
non-recourse obligation or liability); and
          (i) all accounts payable, income taxes payable and other accrued
liabilities.
          The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship

- 11 -



--------------------------------------------------------------------------------



 



          with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Liabilities” is defined in Section 13.4.
          “Indemnified Parties” is defined in Section 13.4.
          “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of April 18, 2005, as amended, restated,
supplemented or otherwise modified from time to time, by and among the LEAF
Agent, LEAF Financial, Leaf Funding, Sovereign Bank, OFC Capital, a division of
ALFA Financial Corporation, National City Commercial Capital Corporation f/k/a
Information Leasing Corporation, National City Bank, WestLB AG, New York Branch,
Commerce Bank, National Association, Merrill Lynch Equipment Finance LLC,
Merrill Lynch Commercial Finance Corp., LEAF Institutional Direct Management,
LLC, Lease Equity Appreciation Fund I, L.P., Lease Equity Appreciation Fund II,
L.P., LEAF Fund I, LLC, LEAF Fund II, LLC, RCC Commercial, Inc., Resource
Capital Funding, LLC, Black Forest Funding Corporation, Bayerische Hypo-Und
Vereinsbank AG, New York Branch, U.S. Bank National Association, and any
additional Persons who become parties thereto in accordance with the terms
thereof.
          “Interest Period” means, relative to any LIBOR Loan, the period
beginning on (and including) the date on which such LIBOR Loan is made or
continued as, or converted into, a LIBOR Loan and shall end on (but exclude) the
day which numerically corresponds to such date one, two, or three months
thereafter provided, however, that:
          (a) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
next preceding Interest Period expires;
          (b) if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;
          (c) any Interest Period with respect to a LIBOR Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
          (d) no Interest Period shall extend beyond the Termination Date; and
          (e) there shall be no more than six (6) different Interest Periods
applicable to LIBOR Loans outstanding at any time.
          “Investment” means, relative to any Person, (a) any loan, advance or
extension of credit made by such Person to any other Person, including the
purchase by such Person of any

- 12 -



--------------------------------------------------------------------------------



 



bonds, notes, debentures or other debt securities of any other Person
(excluding, however, commission, travel, petty cash and similar advances to
officers, employees, consultants and agents in the ordinary course of business),
and (b) any Capital Securities held by such Person in any other Person. The
amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such Investment, provided however that any
purchases of Contracts shall not be deemed to be Investments.
          “LEAF Agent” means National City, in its capacity as administrative
agent under the LEAF Credit Agreement, or any successor thereto as
administrative agent.
          “LEAF Credit Agreement” means that certain Credit Agreement, dated
July 31, 2006, among the LEAF Financial and LEAF Funding, as Borrowers, the
lenders thereunder, and the LEAF Agent, as amended, supplemented, amended and
restated or otherwise modified from time to time.
          “LEAF Financial” means LEAF Financial Corporation, a Delaware
corporation.
          “LEAF Funding” means LEAF Funding, Inc., a Delaware corporation.
          “LEAF SPE” means any special purpose entity or similar bankruptcy
remote entity, whether or not an Affiliate of the Borrower, for which LEAF
Financial provides servicing under a Servicing Agreement.
          “Lease Payment” means, with respect to any Contract, any Contract
Payment or other payment required to be paid by the related Lessee under such
Contract.
          “Lender Assignment Agreement” means an assignment agreement
substantially in the form of Exhibit F hereto.
          “Lenders” is defined in the preamble (including any Person that
becomes a Lender pursuant to Section 13.11(a)).
          “Lessee” means a Person that is contractually obligated to make rental
or loan and other payments under a Contract (whether or not a lease), including
any guarantor of such obligations.
          “Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio for the Borrower of (a) Total Liabilities to (b) Tangible Net Worth, each
as of such date.
          “LIBOR” means, relative to any Interest Period for any LIBOR Loan, the
rate of interest equal to the average (rounded upwards, if necessary, to the
nearest 1/100 of 1%) of the rates per annum at which Dollar deposits in
immediately available funds are offered to Agent in the London interbank market
at or about 11:00 a.m. London, England time two (2) Business Days prior to the
beginning of such Interest Period for delivery on the first day of such Interest
Period, and in an amount approximately equal to the amount of such LIBOR Loan
and for a period approximately equal to such Interest Period.

- 13 -



--------------------------------------------------------------------------------



 



          “LIBOR (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBOR Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) determined pursuant to the following formula:

             
LIBOR (Reserve Adjusted)
  =   LIBOR    
 
     
 
1.00 - LIBOR Reserve Percentage    

          “LIBOR Flex Rate” means the quotient of (a) a fluctuating rate per
annum which is designated or published from time to time by the Agent as being
its “One Month LIBOR Rate” (which, unless Agent otherwise notifies the Borrower,
shall be equal to the rate of interest (rounded upwards, if necessary, to the
nearest 1/100th of 1%), at or about 11:00 a.m. London, England time, two
(2) Business Days prior to the applicable Change Date (as defined below), as
listed on the British Bankers Association Interest LIBOR 01 or 02 as provided by
Reuters (or another similar service if Reuters is unavailable), as the rate at
which Dollar deposits with a maturity of one month are offered to Agent in the
London interbank market) (it being acknowledged that the LIBOR Flex Rate is not
necessarily (i) the lowest rate of interest or the only “LIBOR” denominated
interest rate then available from the Agent on fluctuating rate loans or (ii)
calculated in the same manner as any other “LIBOR” denominated interest rate
offered by the Agent) divided by (b) a number equal to 1.00 minus the LIBOR
Reserve Percentage. It is further acknowledged that the LIBOR Flex Rate is not
necessarily calculated in the same manner as any other “LIBOR” denominated
interest rate offered by any other bank or published by any publication. The
Agent will inform the Borrower of the current LIBOR Flex Rate upon their
request. The interest rate change will not occur more often than once each month
and shall be based on the LIBOR Flex Rate effective as of the last business day
of each month (the “Change Date”) and apply thereafter until the next Change
Date. If the LIBOR Flex Rate becomes unavailable during the term of any Loan,
the Agent may designate a substitute index after notice to the Borrowers. The
Borrower understands that Agent may make loans based on other indexes or rates
as well.
          “LIBOR Flex Rate Loan” means a Loan bearing interest at a fluctuating
rate determined by reference to the LIBOR Flex Rate.
          “LIBOR Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to LIBOR (Reserve Adjusted).
          “LIBOR Reserve Percentage” means, relative to any Interest Period for
LIBOR Loans, the reserve percentage (expressed as a decimal) equal to the
maximum aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
specified under regulations issued from time to time by the Board and then
applicable to assets or liabilities consisting of or including “Eurocurrency
Liabilities”, as currently defined in Regulation D of the Board, having a term
approximately equal or comparable to such Interest Period.

- 14 -



--------------------------------------------------------------------------------



 



          “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever, to secure payment of a debt or
performance of an obligation.
          “Loan” means a loan made pursuant to Section 2.1(a).
          “Lockbox Agreement” means that certain Lockbox Agency and Control
Agreement dated as of July 31, 2006, as amended, restated, supplemented or
otherwise modified from time to time, among LEAF Financial, LEAF Funding, LEAF
Institutional Direct Management, LLC, a Delaware limited liability company,
Lease Equity Appreciation Fund I, L.P., a Delaware limited partnership, U.S.
Bank National Association, in its capacity as Lockbox Agent and as Lockbox Bank
thereunder, LEAF Agent, and any additional Persons who become parties thereto in
accordance with the terms thereof.
          “Management Agreements” shall mean any agreements or arrangements
among the shareholders and employment (including any phantom equity
arrangements) and non-compete agreements or arrangements between the Borrower
and any of its directors, officers or employees.
          “Material Adverse Effect” means, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (a) the business,
results of operations, condition (financial or otherwise), assets, liabilities
or prospects of the Borrower, (b) the ability of the Borrower to perform any of
its obligations under any of the Credit Documents, (c) the rights and remedies
of any Secured Party under any of the Credit Documents or (d) the legality,
validity or enforceability of any of the Credit Documents.
          “Monthly Payment Date” means the first (1st) day of each month, or, if
any such day is not a Business Day, the next succeeding Business Day.
          “Moody’s” means Moody’s Investors Service, Inc. or any successor.
          “National City” is defined in the preamble.
          “Net Disposition Proceeds” means with respect to any Disposition, the
excess of:
          (a) the gross cash proceeds received by the Borrower, from any such
Disposition and any cash payments in immediately available funds received in
respect of promissory notes (or other non-cash consideration) delivered to the
Borrower in respect thereof; over
          (b) the sum of (i) all reasonable and customary commissions, legal,
and other professional fees, sales commissions and other reasonable and
customary costs and disbursements, in each case actually incurred in connection
with such Disposition, and (ii)

- 15 -



--------------------------------------------------------------------------------



 



payments made by the Borrower to retire any Indebtedness of the Borrower where
payment of such Indebtedness is required in connection with such Disposition.
          “Non-Excluded Taxes” means any Taxes other than net income, net profit
and franchise taxes, and property (other than Taxes attributable to the Loan
transactions), business privilege or capital stock (other than Taxes
attributable to the Loan transactions), employment related or similar Taxes
imposed with respect to the Agent or any Lender by any Governmental Authority
under the laws of which the Agent or such Lender is organized, in which it
maintains its applicable lending office or in which it is engaged in business
activity through the presence of any office, employees, agent or other
representative.
          “Non-U.S. Lender” means any Lender or Participant that is not a
“United States person”, as defined under Section 7701(a)(30) of the Code.
          “Note” means a promissory note of the Borrower payable to a Lender, in
the form of Exhibit A hereto (as such promissory note may be amended, endorsed
or otherwise modified from time to time), evidencing the aggregate Indebtedness
of the Borrower to such Lender resulting from outstanding Loans, and also means
all other promissory notes accepted from time to time in substitution therefor
or renewal thereof.
          “Obligations” means, in each case, whether now in existence or
hereafter arising: (a) the principal of and interest on (including, without
limitation, any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans; (b) all other obligations (monetary or otherwise,
whether absolute or contingent, matured or unmatured) of the Borrower arising
under or in connection with a Credit Document or a Secured Hedging Agreement;
and (c) all other fees, expenses and commissions (including, without limitation,
attorney’s fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Borrower to any
Secured Party, of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, that relate to any Credit Document or Secured
Hedging Agreement.
          “OFAC” means the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
          “Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any obligation of such Person under any Synthetic Lease or
(d) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the balance sheet of such Person.
          “Organizational Document” means, relative to any Person, as
applicable, its certificate of incorporation, by-laws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement and all shareholder agreements, voting trusts and similar

- 16 -



--------------------------------------------------------------------------------



 



arrangements applicable to any of such Person’s partnership interests, limited
liability company interests or authorized shares of Capital Securities.
          “Original Net Equipment Cost” means, with respect to any Equipment
subject to an Eligible Contract, an amount equal to (a) the Borrower’s cost in
accordance with GAAP, less (b) the amount of any advance, security deposit or
other up-front payment made by the applicable Lessee to such Borrower with
respect to such Equipment or the related Contract.
          “Original Price” means, with respect to any Equipment subject to a
Contract (a) which is originated by LEAF Financial or LEAF Funding, the original
invoice price of any related Equipment subject to such Contract, and, (b) any
other such Equipment, the amount paid by LEAF Financial or LEAF Funding to
purchase the related Contract.
          “Other Taxes” means any and all stamp, documentary or similar taxes,
or any other excise or property taxes or similar levies that arise on account of
any payment made or required to be made under any Credit Document or from the
execution, delivery, registration, recording or enforcement of any Credit
Document.
          “Participant” is defined in Section 13.11(b).
          “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
          “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business that is, along with the Borrower,
a member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
          “Percentage” means, relative to any Lender, the percentage opposite
its name on Schedule I hereto under the Commitment column or set forth in a
Lender Assignment Agreement under the Commitment column, as such percentage may
be adjusted from time to time pursuant to Lender Assignment Agreements executed
by such Lender and its Assignee Lender and delivered pursuant to
Section 13.11(a).
          “Person” means any natural person, corporation, limited liability
company, partnership, joint venture, association, trust or unincorporated
organization, Governmental Authority or any other legal entity, whether acting
in an individual, fiduciary or other capacity.
          “Plan” means any Pension Plan or Welfare Plan.
          “Register” is defined in Section 13.11(c).
          “Related Fund” means, with respect to any Lender, any fund that
invests in loans and whose decisions relating to such loans is controlled (by
contract or otherwise) by such

- 17 -



--------------------------------------------------------------------------------



 



Lender or, in the case of a Lender that is a fund, by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
          “Release” means a “release”, as such term is defined in CERCLA.
          “Required Lenders” means Lenders holding more than fifty percent (50%)
of the Total Exposure Amount.
          “Resource Conservation and Recovery Act” means the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
          “Restricted Payment” means (a) the declaration or payment of any
dividend (other than dividends payable solely in Capital Securities of the
Borrower) on, or the making of any payment (including, without limitation,
principal, interest, fees or expenses) or distribution on account of, or setting
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any class of Capital
Securities of the Borrower or any options, warrants, or other rights to purchase
any such Capital Securities, whether now or hereafter outstanding, or the making
of any other distribution in respect thereof, either directly or indirectly,
whether in cash or property, obligations of the Borrower or otherwise, or
(b) any payment by the Borrower of any management or consulting fee to any
Person or of any salary, bonus or other form of compensation to any Person who
is an Affiliate or executive officer of any such Person, but excluding any such
salary, bonus or other form of compensation to the extent approved by Parent.
          “S&P” means Standard & Poor’s Rating Services, a division of
McGraw-Hill, Inc., or any successor.
          “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement /ofac/sanctions/index.html, or as
otherwise published from time to time.
          “Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
          “SEC” means the Securities and Exchange Commission.
          “Secured Hedging Agreement” means, collectively, any Hedging Agreement
entered into by the Borrower under which the counterparty of such agreement is
(or at the time such agreement was entered into, was) a Lender or an Affiliate
of a Lender.
          “Secured Hedging Obligations” means any Obligations with respect to
Secured Hedging Agreements.

- 18 -



--------------------------------------------------------------------------------



 



          “Secured Parties” means, collectively, the Lenders, the Agent, each
counterparty to a Secured Hedging Agreement, and (in each case) each of their
permitted respective successors, transferees and assigns.
          “Security Agreement” means the Security Agreement executed and
delivered by the Borrower pursuant to this Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.
          “Servicer Default” means any default by LEAF Financial under any
Servicing Agreement, in connection with which, (a) the Borrower has received
notice and which is not cured within the period allowed under such Servicing
Agreement and (b) the result of which is to permit the removal of the Borrower
as servicer.
          “Servicing Agreement” means any agreement pursuant to which LEAF
Financial agrees to service Contracts owned by the Borrower or an Affiliate of
the Borrower or a LEAF SPE.
          “Servicing Standard” means the degree of diligence, prudence, skill
and care with which the Borrower customarily service Contracts held for their
own account and, in any event, in a manner consistent with the customary and
usual practices of other servicers of comparable contracts and equipment.
          “SFAS 133/138” means, Statement of Financial Accounting Standards
No. 133 – “Accounting for Derivative Instruments and Hedging Activities” and
Statement of Financial Accounting Standards No. 138 – “Accounting for Certain
Derivative Instruments and Certain Hedging Activities, an amendment to FASB
Statement No. 133” issued by the Financial Accounting Standard Board, as such
pronouncement may be amended from time to time in accordance with its terms.
          “Subsidiary” means, with respect to any Person, any other Person of
which more than 50% of the Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.
          “Synthetic Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) if both (a) the lease is not a
capital lease in accordance with GAAP and (b) the lessee is claiming ownership
of the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.
          “Tangible Net Worth” means the aggregate value of (a) the Borrower’s
capital stock plus retained earnings plus paid-in-surplus minus treasury stock,
less (b) trademarks, goodwill, covenants not to compete and all other assets
classified as intangible assets determined in accordance with GAAP (with no
adjustment for other comprehensive income accounted for pursuant to SFAS
133/138).

- 19 -



--------------------------------------------------------------------------------



 



          “Taxes” means any and all income, stamp or other taxes, duties,
levies, imposts, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
          “Termination Date” means the earliest of (a) September 30, 2007, and
(b) the date on which the Commitments are terminated in full or permanently
reduced to zero pursuant to the terms of this Agreement.
          “Total Exposure Amount” means, on any date of determination, the
outstanding principal amount of all Loans and the unfunded amount of the
Commitments.
          “Total Liabilities” means, on any date, without duplication, the
outstanding principal (or equivalent) amount of all Indebtedness of the Borrower
described in paragraphs “(a)”, “(b)” or “(c)” of the definition of
“Indebtedness”, as of such date.
          “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBOR Loan or a LIBOR Flex Rate Loan.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the Commonwealth of Pennsylvania; provided, that if, with respect to any
financing statement or by reason of any provisions of law, the perfection or the
effect of perfection or non-perfection of the security interests granted to the
Agent pursuant to the applicable Credit Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
Pennsylvania, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions of each Credit
Document and any financing statement relating to such perfection or effect of
perfection or non-perfection.
          “United States” or “U.S.” means the United States of America, its
fifty states and the District of Columbia.
          “Voting Securities” means, with respect to any Person, Capital
Securities of any class or kind ordinarily having the power to vote for the
election of directors, managers, managing general partners or other voting
members of the governing body of such Person.
          “Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.
          Section 1.2 Use of Defined Terms. Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have such meanings when used in each other Credit Document, and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Credit Document.
          Section 1.3 Cross-References. Unless otherwise specified, references
in a Credit Document to any Article or Section are references to such Article or
Section of such Credit Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.

- 20 -



--------------------------------------------------------------------------------



 



          Section 1.4 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in each Credit Document shall be
interpreted, and all accounting determinations and computations thereunder
(including under Article IX and the definitions used in such calculations) shall
be made, in accordance with GAAP applied in the preparation of the most recent
financial statements referred to in Section 5.1(e). If any preparation in the
financial statements referred to in Section 7.1 hereafter occasioned by the
promulgation of rules, regulations, pronouncements and opinions by or required
by the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or successors thereto or agencies with similar
functions) results in a change in any results, amounts, calculations, ratios,
standards or terms found in this Agreement from those which would be derived or
be applicable absent such changes, the Borrower may reflect such changes in the
financial statements required to be delivered pursuant to Section 7.1, but
calculations of the financial covenants set forth in Article IX shall be made
without giving effect to any such changes. Upon the request of the Borrower or
any Secured Party, the parties hereto agree to enter into negotiations in order
to amend the financial covenants and other terms of this Agreement if there
occur any changes in GAAP that have a material effect on the financial
statements of the Borrower, so as to equitably reflect such changes with the
desired result that the criteria for evaluating the financial condition of the
Borrower and such other terms shall be the same in all material respects after
such changes as if the changes had not been made. Unless otherwise expressly
provided, all financial covenants and defined financial terms shall be computed
on a consolidated basis for the Borrower, in each case without duplication.
ARTICLE II
REVOLVING CREDIT FACILITY
          Section 2.1 Loans. Subject to the terms and conditions of this
Agreement, from time to time on any Business Day occurring from and after the
Closing Date but prior to the Termination Date, each Lender agrees, severally
but not jointly, that it will make Loans to the Borrower equal to such Lender’s
Percentage of the aggregate amount of each Borrowing of Loans requested by the
Borrower; provided, that (a) the aggregate principal amount of all outstanding
Loans (after giving effect to any amount requested) shall not exceed the lower
of (i) the Borrowing Base and (ii) the Aggregate Commitment; and (b) the
principal amount of outstanding Loans (after giving effect to any amount
requested) from any Lender to the Borrower shall not at any time exceed such
Lender’s Commitment as set forth on Schedule I hereto. Each Loan by a Lender
shall be in a principal amount equal to such Lender’s Percentage of the
aggregate principal amount of Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow Loans
hereunder prior to the Termination Date.
          Section 2.2 Reduction of Aggregate Commitment Amount. The Borrower may
(without premium or penalty), from time to time on any Business Day occurring
after the Closing Date, voluntarily reduce the amount of the Aggregate
Commitment on the Business Day so specified by the Borrower; provided, however,
that all such reductions shall require at least three (3) Business Days’ prior
notice to the Agent and be permanent, and any partial reduction of the Aggregate
Commitment shall be in a minimum amount of $5,000,000 and in any integral
multiple of $1,000,000 in excess thereof. Each Lender’s Commitment shall be
reduced by its Percentage of the reduction of the Aggregate Commitment.

- 21 -



--------------------------------------------------------------------------------



 



          Section 2.3 Borrowing Procedures. The Borrower shall give the Agent
irrevocable prior written notice in the form of a Borrowing Request (a) not
later than 1:00 p.m. on the day a Borrowing of a Base Rate Loan or LIBOR Flex
Rate Loan is to be made and (b) at least three (3) Business Days prior to the
date that a LIBOR Loan is to be made. Each Borrowing Request shall be (i) in the
case of Base Rate Loans or LIBOR Flex Rate Loans, in a minimum amount of
$100,000 and any integral multiple of $100,000 in excess thereof, and (ii) in
the case of LIBOR Loans, in a minimum amount of $1,000,000 and any integral
multiple of $500,000 in excess thereof, or, in either case, in the unused amount
of the Commitment. On the terms and subject to the conditions of this Agreement,
each Borrowing shall be comprised of the Type of Loans, and shall be made on the
Business Day, specified in such Borrowing Request. Promptly upon receipt, the
Agent will notify all Lenders of the receipt of the Borrowing Request. By 4:00
p.m. on the date of such Borrowing, each Lender shall deposit with the Agent
same day funds in an amount equal to such Lender’s Percentage of the requested
Borrowing. Such deposit will be made to an account which the Agent shall specify
from time to time by written notice to the Lenders. To the extent funds are
received from the Lenders, the Agent shall make such funds available to the
Borrower by wire transfer to the account the Borrower shall have specified in
their Borrowing Request. No Lender’s obligation to make any Loan shall be
affected by any other Lender’s failure to make any Loan.
          Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Agent on or before 12:00 noon on a
Business Day, the Borrower may from time to time irrevocably elect, on not less
three (3) Business Days’ (but not more than five (5) Business Days) notice, that
all, or any portion of any Borrowing of one Type of Loan may be converted into
the other Type of Loan (or continued, as to any LIBOR Loan), in minimum amounts
of $1,000,000 and any integral multiple of $500,000 in excess thereof; provided
that, in the absence of delivery of a Continuation/Conversion Notice with
respect to any LIBOR Loan at least three (3) Business Days before the last day
of the then current Interest Period with respect thereto, such LIBOR Loan shall,
on such last day, automatically convert to a Base Rate Loan; provided further,
that, that (x) each such conversion or continuation shall be pro rated among the
applicable outstanding Loans of all Lenders that have made such Loans, and
(y) no portion of the outstanding principal amount of any Loans may be continued
as, or be converted into, LIBOR Loans when any Default or Event of Default has
occurred and is continuing.
          Section 2.5 Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBOR Loans hereunder by causing one of
its foreign branches or Affiliates (or an international banking facility created
by such Lender) to make or maintain such LIBOR Loan; provided, however, that
such LIBOR Loan shall nonetheless be deemed to have been made and to be held by
such Lender, and the obligation of the Borrower to repay such LIBOR Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility. In addition, the Borrower hereby consents and
agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all LIBOR Loans by purchasing Dollar deposits in the interbank
eurodollar market.
          Section 2.6 Notes. The Borrower agrees that, upon the request to the
Agent by any Lender, the Borrower will execute and deliver to such Lender a Note
evidencing the Loans

- 22 -



--------------------------------------------------------------------------------



 




made by, and payable to the order of, such Lender in a maximum principal amount
equal to such Lender’s Commitment. The Borrower hereby irrevocably authorize
each Lender to make (or cause to be made) appropriate notations on any grid
attached to such Notes (or on any continuation of such grid), which notations,
if made, shall evidence, inter alia, the date of, the outstanding principal of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Agent in the Register, be conclusive and binding on the Borrower
absent manifest error; provided, however, that the failure of any Lender to make
any such notations or any error in any such notation shall not limit or
otherwise affect any Obligations of the Borrower.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
          Section 3.1 Repayments and Prepayments; Application. The Borrower
shall repay in full all principal, interest and Obligations on the Termination
Date. Prior thereto, prepayments of Loans shall or may be made as set forth
below.
                      (a) Voluntary Prepayments. From time to time on any
Business Day, the Borrower may make a voluntary prepayment, in whole or in part,
without premium or penalty, of the outstanding principal amount of any Loan;
provided, however, that: (i) any such prepayment shall be applied, first, to any
Base Rate Loans, second, to any LIBOR Flex Rate Loans, and, third, pro rata
among LIBOR Loans having the same Interest Period, in the direct order of
maturity of such Interest Periods; (ii) any such voluntary prepayment of any
Loan made in part, and not in whole, shall be in a minimum amount of $500,000
and any integral multiple of $100,000 in excess thereof; and (iii) the Borrower
shall comply with Section 4.4 in the event any LIBOR Loan is prepaid on any day
other than the last day of the Interest Period for such LIBOR Loan.
                      (b) Mandatory Prepayments.
                           (i) Loan Prepayments. On any date when the sum of the
aggregate outstanding principal amount of all Loans exceeds the lesser of
(A) the Aggregate Commitment (as it may be reduced from time to time pursuant to
this Agreement), and (B) the Borrowing Base, the Borrower shall make a mandatory
prepayment of Loans in an aggregate amount equal to such excess.
                           (ii) Prepayments of Net Disposition Proceeds.
Immediately upon the receipt by the Borrower of any Net Disposition Proceeds,
the Borrower shall make a mandatory prepayment of the Loans in an amount equal
to 100% of such Net Disposition Proceeds, to the extent necessary to comply with
paragraph (i) above.
                           (iii) Prepayments upon Acceleration. Immediately upon
any acceleration of any Loans pursuant to Section 11.2 or Section 11.3, the
Borrower shall repay all the Loans, unless, pursuant to Section 11.3, only a
portion of all the Loans is so accelerated (in which case the portion so
accelerated shall be so repaid). Such amounts shall be applied in accordance
with Section 11.4.

- 23 -



--------------------------------------------------------------------------------



 



          Section 3.2 Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with the terms set
forth below.
                      (a) Rates. Subject to Sections 2.3 and 2.4, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice, the
Borrower may elect that Loans comprising a Borrowing accrue interest at a rate
per annum:
                           (i) on that portion maintained from time to time as a
Base Rate Loan, equal to the sum of the Adjusted Base Rate from time to time in
effect plus the Applicable Margin;
                           (ii) on that portion maintained as a LIBOR Loan,
during each Interest Period applicable thereto, equal to the sum of LIBOR
(Reserve Adjusted) for such Interest Period plus the Applicable Margin; and
                           (iii) on that portion maintained from time to time as
a LIBOR Flex Rate Loan, equal to the sum of the LIBOR Flex Rate from time to
time in effect plus the Applicable Margin;
          All LIBOR Loans shall bear interest from and including the first day
of the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such LIBOR
Loan.
                      (b) Default Rate. Notwithstanding the foregoing, the
Borrower will pay to the Agent, for the account of the party entitled thereto,
interest, at a rate per annum (the “Default Rate”) equal to the Adjusted Base
Rate from time to time in effect (or, as to any LIBOR Loan then outstanding, the
LIBOR (Reserve Adjusted) rate applicable to such LIBOR Loan during the remainder
of the related Interest Period prior to conversion thereof pursuant to
Section 2.4), plus the sum of (i) the Applicable Margin applicable thereto and
(ii) an additional margin of 3% per annum, to the fullest extent permitted by
law, on any amount payable by the Borrower under any Credit Document to or for
the account of the Agent or any Lender that is not paid in full when due
(whether at stated maturity, by acceleration, or otherwise) or that is
outstanding after the Agent has notified the Borrower that any other Event of
Default exists and that the Default Rate will apply, for the period from and
including the due date thereof, or in the case of other Events of Default, the
date the Agent has notified the Borrower that the Default Rate will begin to
accrue, to but excluding the date the same is paid in full (or in the case of
any other Event of Default, until the Event of Default no longer exists).
Interest payable at the Default Rate shall be payable from time to time on
demand or, if not earlier demanded, on each Monthly Payment Date.
                      (c) Payment Dates. Interest accrued on each Loan shall be
payable, without duplication:
                           (i) on the date of any payment or prepayment, in
whole or in part, of principal outstanding on such Loan on the principal amount
so paid or prepaid;
                           (ii) with respect to Base Rate Loans or LIBOR Flex
Rate Loans, on each Monthly Payment Date;

- 24 -



--------------------------------------------------------------------------------



 



                           (iii) with respect to LIBOR Loans, on the last
Business Day of each applicable Interest Period;
                           (iv) with respect to any Base Rate Loans or LIBOR
Flex Rate Loans converted into LIBOR Loans on a day when interest would not
otherwise have been payable pursuant to clause (iii) above, on the date of such
conversion; and
                           (v) on that portion of any Loan which is accelerated
pursuant to Section 11.2 or Section 11.3, immediately upon such acceleration.
          Interest accrued on Loans or other monetary Obligations after the date
such amount is due and payable (whether upon maturity, upon acceleration or
otherwise) shall be payable upon demand.
                      (d) Maximum Rate. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
          Section 3.3 Fees. The Borrower agrees to pay the Agent a structuring
and arrangement fee of $25,000, which fee shall be non-refundable.
ARTICLE IV
CERTAIN LIBOR AND OTHER PROVISIONS
          Section 4.1 LIBOR Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the Agent,
be conclusive and binding on the Borrower) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert any Loan into, a LIBOR Loan, the obligations
of such Lender to make, continue or convert any such LIBOR Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the Agent
that the circumstances causing such suspension no longer exist, and all
outstanding LIBOR Loans payable to such Lender shall automatically convert into
Base Rate Loans at the end of the then current Interest Periods with respect
thereto or sooner, if required by such law or assertion.
          Section 4.2 Deposits Unavailable. If the Agent shall have determined
that:
                      (a) Dollar deposits in the relevant amount and for the
relevant Interest Period are not available to it in the relevant market; or

- 25 -



--------------------------------------------------------------------------------



 



                      (b) by reason of circumstances affecting its relevant
market, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBOR Loans;
then, upon notice from the Agent to the Borrower and the Lenders, the
obligations of all Lenders under Section 2.1 to make or continue any Loans as,
or to convert any Loans into, LIBOR Loans shall forthwith be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          Section 4.3 Increased LIBOR Loan Costs, etc. The Borrower agrees to
reimburse each Lender for any increase in the cost to such Lender of, or any
reduction in the amount of any sum receivable by such Lender in respect of, such
Lender’s Commitment and the making of Loans hereunder (including the making,
continuing or maintaining (or of its obligation to make or continue) any Loans
as, or of converting (or of its obligation to convert) any Loans into, LIBOR
Loans) that arise in connection with any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in after the
date hereof of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority, except
for such changes with respect to increased capital costs and Taxes which are
governed by Sections 4.5 and 4.6, respectively. Each affected Secured Party
shall promptly notify the Agent and the Borrower in writing of the occurrence of
any such event, such notice stating in reasonable detail the reasons therefor
and the additional amount required fully to compensate such Secured Party for
such increased cost or reduced amount. Such additional amounts shall be payable
by the Borrower directly to such Secured Party within five days of its receipt
of such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on the Borrower.
          Section 4.4 Funding Losses. In the event any Lender shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to make or continue any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a LIBOR Loan) as a
result of:
          (a) any conversion or repayment or prepayment of the principal amount
of any LIBOR Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;
          (b) any Loans not being made as LIBOR Loans in accordance with the
Borrowing Request therefor; or
          (c) any Loans not being continued as, or converted into, LIBOR Loans
in accordance with the Continuation/Conversion Notice therefor;
then, upon the written notice of such Lender to the Borrower (with a copy to the
Agent), the Borrower shall, within five days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense. Such written notice
shall, in the absence of manifest error, be conclusive and binding on the
Borrower.

- 26 -



--------------------------------------------------------------------------------



 




          Section 4.5 Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority (other
than any law, regulation, directive, guideline, decision or request relating to
Taxes which are governed by Section 4.6) affects or would affect the amount of
capital required or expected to be maintained by any Secured Party or any Person
controlling such Secured Party, as a consequence of this Agreement, and such
Secured Party determines (in good faith but in its sole and absolute discretion)
that the rate of return on its or such controlling Person’s capital as a
consequence of the Commitments or the Loans made by such Secured Party is
reduced to a level below that which such Secured Party or such controlling
Person could have achieved but for the occurrence of any such circumstance, then
upon notice from time to time by such Secured Party to the Borrower, the
Borrower shall within five (5) days following receipt of such notice pay
directly to such Secured Party additional amounts sufficient to compensate such
Secured Party or such controlling Person for such reduction in rate of return. A
statement of such Secured Party as to any such additional amount or amounts
(including calculations thereof in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower. In determining such
amount, such Secured Party may use any method of averaging and attribution that
it (reasonably determined in good faith in its sole and absolute discretion)
shall deem applicable.
          Section 4.6 Taxes The Borrower covenants and agrees as follows with
respect to Taxes:
                      (a) Except as otherwise provided herein, any and all
payments by the Borrower under any Credit Document shall be made without setoff,
counterclaim or other defense, and free and clear of, and without deduction or
withholding for or on account of, any Taxes. In the event that any Taxes are
required by law to be deducted or withheld from any payment required to be made
by the Borrower to or on behalf of the Agent or any Lender under any Credit
Document, then:
                           (i) subject to clause (f), only if such Taxes are
Non-Excluded Taxes, the amount of such payment shall be increased as may be
necessary such that such payment is made, after withholding or deduction for or
on account of such Taxes, in an amount that is not less than the amount provided
for in this Agreement or such Credit Document; and
                           (ii) the Borrower shall withhold the full amount of
such Taxes from such payment (as increased pursuant to clause (a)(i)) and shall
pay such amount to the Governmental Authority imposing such Taxes in accordance
with applicable law.
                      (b) In addition, the Borrower shall pay any and all Other
Taxes imposed to the relevant Governmental Authority imposing such Other Taxes
in accordance with applicable law.
                      (c) As promptly as practicable after the payment of any
Taxes or Other Taxes, and in any event within 30 days of any such payment being
due, the Borrower shall furnish to the Agent a copy of an official receipt (or a
certified copy thereof) or other applicable

- 27 -



--------------------------------------------------------------------------------



 



documentation evidencing the payment of such Taxes or Other Taxes. The Agent
shall make copies thereof available to any Lender upon request therefor.
                      (d) Subject to clause (f), the Borrower shall indemnify
the Agent and each Lender for any Non-Excluded Taxes and Other Taxes levied,
imposed or assessed on (and whether or not paid directly by) the Agent or such
Lender (whether or not such Non-Excluded Taxes or Other Taxes are correctly or
legally asserted by the relevant Governmental Authority). Promptly upon
receiving written notice from the Agent or any Lender or otherwise upon having
knowledge that any such Non-Excluded Taxes or Other Taxes have been levied,
imposed or assessed, the Borrower shall pay such Non-Excluded Taxes or Other
Taxes directly to the relevant Governmental Authority. In addition, the Borrower
shall indemnify the Agent and each Lender for any incremental Taxes that may
become payable by the Agent or such Lender as a result of any failure of the
Borrower to pay any Taxes when due to the appropriate Governmental Authority or
to deliver to the Agent, pursuant to clause (c), documentation evidencing the
payment of Taxes or Other Taxes. With respect to indemnification for
Non-Excluded Taxes and Other Taxes actually paid by the Agent or any Lender or
the indemnification provided in the immediately preceding sentence, such
indemnification shall be made within 30 days after the date the Agent or such
Lender makes written demand therefor, which demand shall include a certificate
setting forth in reasonable detail the amount of such indemnification and the
determination thereof. Such a certificate shall be presumed to be correct in the
absence of demonstrable error. The Borrower acknowledges that any payment made
to the Agent or any Lender or to any Governmental Authority in respect of the
indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) above and
this clause shall apply.
                      (e) Each Non-U.S. Lender, on or prior to the date on which
such non-U.S. Lender becomes a Lender hereunder (and from time to time
thereafter upon the request of the Borrower or the Agent or as otherwise
required by law, but only for so long thereafter as such non-U.S. Lender is
legally entitled to do so), shall deliver to the Borrower and the Agent, but
only to the extent that it is permitted to do so under applicable tax law,
either:
                           (i) two duly completed copies of either (x) Internal
Revenue Service Form W-8BEN or (y) Internal Revenue Service Form W-8 ECI, or in
either case an applicable successor form; or
                           (ii) in the case of a Non-U.S. Lender that is not
legally entitled to deliver either form listed in clause (e)(i) above, (x) a
certificate of a duly authorized officer of such Non-U.S. Lender to the effect
that such Non-U.S. Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (y) two duly completed copies of Internal Revenue Service Form W-8BEN or
applicable successor form to establish an exemption from United States backup
withholding tax.
                      (f) In addition, each Non-U.S. Lender agrees that from
time to time after the Closing Date, when a lapse in time or change in
circumstances unique to the situation of

- 28 -



--------------------------------------------------------------------------------



 



such Lender renders the form or forms and/or Exemption Certificate provided
under clause (e) above obsolete or inaccurate in any material respect, it will
deliver to the Borrower a new, accurate form or forms and/or Exemption
Certificate, as applicable to such Non-U.S. Lender, and such other forms as may
be prescribed by law in order to confirm or establish the entitlement of such
Non-U.S. Lender to an exemption from or reduction in United States federal
withholding tax with respect to payments by the Borrower under the applicable
Credit Document, but only to the extent that it is permitted to do under
applicable tax law.
                      (g) The Borrower shall not be obligated to gross up any
payments to any Lender pursuant to clause (a)(i) above, or to indemnify any
Lender pursuant to clause (d) above, in respect of United States federal
withholding taxes to the extent that such taxes are imposed as a result of
(x) the failure of such Lender to deliver to the Borrower the form or forms
and/or an Exemption Certificate, as applicable to such Lender, pursuant to
clause (e) above, or, (y) such form or forms and/or Exemption Certificate not
establishing a complete exemption from United States federal withholding tax or
the information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect; provided, however,
that the Borrower shall be obligated to gross up any payments to any such Lender
pursuant to clause (a)(i) above, and to indemnify any such Lender pursuant to
clause (d), in respect of United States federal withholding taxes if any such
failure to deliver a form or forms or an Exemption Certificate or the failure of
such form or forms or Exemption Certificate to establish a complete exemption
from United States federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the date hereof, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from United States federal withholding tax,
or rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect.
                      (h) If the Agent or any Lender receives a refund in
respect of Taxes as to which it has been grossed up by the Borrower pursuant to
clause (a)(i) above or indemnified by the Borrower pursuant to clause (d) above
and the Agent or Lender, as applicable determines in its sole, good faith
judgment that such refund is attributable to such gross up or indemnification,
then the Lender or the Agent, as the case may be, shall pay such amount to the
Borrower as the Lender or Agent determines to be the proportion of the refund as
will leave it, after such payment, in no better or worse financial position with
respect to Tax liabilities and related expenses than it would have been in
absent such payment. Neither the Lenders nor the Agent shall be obligated to
disclose information regarding its tax affairs or computations to the Borrower
in connection with this clause (g) or any other provision of this Section 4.6.
          Section 4.7 Payments, Computations, etc Unless otherwise expressly
provided in a Credit Document, all payments by the Borrower pursuant to each
Credit Document shall be made by the Borrower to the Agent for the pro rata
account of the Secured Parties entitled to receive such payment. All payments
shall be made without setoff, deduction or counterclaim not later than 12:00
noon on the date due in same day or immediately available funds to such account
as the Agent shall specify from time to time by notice to the Borrower. Funds
received after that time but before 5:00 p.m. on such date shall be deemed to

- 29 -



--------------------------------------------------------------------------------



 



have been received by the Agent on such date for purposes of Section 11.1(a),
but for all other purposes shall be deemed to have been received by the Agent on
the next succeeding Business Day. The Agent shall promptly remit in same day
funds to each Secured Party its share, if any, of such payments received by the
Agent for the account of such Secured Party. Interest payable hereunder with
respect to Base Rate Loans shall be calculated on the basis of a year of
365 days (or 366 days, as applicable) for the actual days elapsed. All other
fees, interest and all other amounts payable hereunder shall be calculated on
the basis of a 360 day year for the actual days elapsed. Payments due on a day
other than a Business Day shall (except as otherwise required by the definition
of the term “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees in
connection with that payment.
          Section 4.8 Sharing of Payments. If any Secured Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Loan (other than pursuant to the terms of
Sections 4.3, 4.4, 4.5 or 4.6) in excess of its pro rata share of payments
obtained by all Secured Parties, such Secured Party shall purchase from the
other Secured Parties such participations in Loans made by them as shall be
necessary to cause such purchasing Secured Party to share the excess payment or
other recovery ratably (to the extent such other Secured Parties were entitled
to receive a portion of such payment or recovery) with each of them; provided,
however, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Secured Party, the purchase shall be
rescinded and each Secured Party which has sold a participation to the
purchasing Secured Party shall repay to the purchasing Secured Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Secured Party’s ratable share (according to the proportion
of (a) the amount of such selling Secured Party’s required repayment to the
purchasing Secured Party to (b) total amount so recovered from the purchasing
Secured Party) of any interest or other amount paid or payable by the purchasing
Secured Party in respect of the total amount so recovered. The Borrower agrees
that any Secured Party purchasing a participation from another Secured Party
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 4.9) with respect to
such participation as fully as if such Secured Party were the direct creditor of
the Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law any Secured Party receives a secured
claim in lieu of a setoff to which this Section applies, such Secured Party
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Secured Parties entitled
under this Section to share in the benefits of any recovery on such secured
claim.
          Section 4.9 Setoff. Each Secured Party shall, upon the occurrence and
during the continuance of any Event of Default described in Section 11.1(i) or,
with the consent of the Required Lenders, upon the occurrence and during the
continuance of any other Event of Default, have the right to appropriate and
apply to the payment of the Obligations owing to it (whether or not then due),
and (as security for such Obligations) the Borrower hereby grants to each
Secured Party a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Secured Party; provided, however, that any such appropriation and
application shall be subject to the provisions of Section 4.8. Each Secured
Party agrees promptly to notify the Borrower and the Agent after any such setoff
and application made by such Secured Party; provided, however, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each

- 30 -



--------------------------------------------------------------------------------



 



Secured Party under this Section are in addition to other rights and remedies
(including other rights of setoff under applicable law or otherwise) which such
Secured Party may have.
          Section 4.10 Mitigation; Time Limitation.
                      (a) Each Lender agrees that if any demand for payment
under Sections 4.3, 4.4, 4.5, or 4.6, or if any adoption or change of the type
described in Section 4.1 shall occur with respect to it, it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its reasonable discretion) to designate a different lending office
if the making of such a designation would reduce or obviate the need for the
Borrower to make payments under Sections 4.3, 4.4, 4.5 or 4.6, or would
eliminate or reduce the effect of any adoption or change described in
Section 4.1.
                      (b) Failure or delay on the part of any Secured Party to
demand compensation pursuant to Sections 4.3, 4.4, 4.5 or 4.6 shall not
constitute a waiver of such Secured Party’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Secured Party
pursuant to the Sections 4.3, 4.4, 4.5 or 4.6 for any increased costs incurred
or reductions suffered more than six months prior to the date that such Secured
Party notifies the Borrower of the change giving rise to such increased costs or
reductions and of such Secured Party’s intention to claim compensation therefor
(except that, if the change giving rise to such increased costs or reductions is
retroactive, then the six month period referred to above shall be extended to
include the period of retroactive effect thereof).
          Section 4.11 Replacement of Lenders. Each Lender hereby severally
agrees as set forth in this Section.
                      (a) If any Lender (an “Affected Lender”) makes demand upon
the Borrower for (or if the Borrower is otherwise required to pay to such
Lender) amounts pursuant to Sections 4.3, 4.4, 4.5 or 4.6 and the payment of
such additional amounts are, and are likely to continue to be, materially more
onerous in the reasonable judgment of the Borrower with respect to the other
Lenders or any Lender defaults under the terms hereunder (a “Defaulting
Lender”), the Borrower may, within 30 days of receipt by the Borrower of such
demand or notice (or the occurrence of such other event causing the Borrower to
be required to pay such compensation) or from the date that such Lender becomes
a Defaulting Lender, as the case may be, give notice in writing to the Agent and
such Affected Lender or such Defaulting Lender, as the case may be, of its
intention to replace such Affected Lender or Defaulting Lender, as the case may
be, with a financial institution designated in such notice, subject to the other
terms of this Agreement. If the Agent shall, in the exercise of its reasonable
discretion and within 30 days of its receipt of such notice, notify the Borrower
and such Affected Lender or such Defaulting Lender, as the case may be, in
writing that the designated financial institution is satisfactory to the Agent
(such consent not being required where such financial institution is already a
Lender), then such Affected Lender or such Defaulting Lender, as the case may
be, shall, subject to the payment of any amounts due pursuant to Section 4.4 by
the Borrower, assign, in accordance with Section 13.11(a), all of its
Commitments, Loans, Notes, and other rights and obligations under this Agreement
and all other Credit Documents to such designated financial institution;
provided, however, that (i) such assignment shall be without recourse,
representation or warranty (except,

- 31 -



--------------------------------------------------------------------------------



 



with respect to representations and warranties, as to (A) such Affected Lender’s
or such Defaulting Lender’s, as the case may be, then existing Commitment
Amount(s) and the outstanding principal amount of Loans held by such Affected
Lender or such Defaulting Lender, as the case may be, and (B) the absence of
Liens arising by, through and under the Affected Lender or Defaulting Lender, as
the case may be) and shall be on terms and conditions reasonably satisfactory to
such Affected Lender and such designated financial institution, (ii) the
purchase price paid by such designated financial institution shall be in the
amount of such Affected Lender’s or such Defaulting Lender’s Loans, together
with all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Section 4.3, 4.4,
4.5, 4.6, 13.3, and 13.4), owing to such Affected Lender or such Defaulting
Lender, as the case may be, hereunder and (iii) the Borrower shall pay to such
Affected Lender or Defaulting Lender, as the case may be, and the Agent all
reasonable out-of-pocket expenses incurred by such Affected Lender or such
Defaulting Lender, as the case may be, and the Agent in connection with such
assignment and assumption (including the processing fees described in
Section 13.11(a)).
                      (b) Upon the effective date of an assignment described in
clause (a) above, the Borrower shall issue a replacement Note to such
replacement Lender (but only if such replacement Lender requests such Note) and
such institution shall become a “Lender” for all purposes under this Agreement
and the other Credit Documents. Upon any such termination or assignment, such
replaced Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of any provisions of this Agreement which by their
terms survive the termination of this Agreement.
ARTICLE V
CONDITIONS TO CREDIT EXTENSIONS
          Section 5.1 Initial Loan. The obligations of the Lenders to fund the
initial Loan shall be subject to the prior or concurrent satisfaction, each in
the Agent’s reasonable discretion, or waiver of each of the conditions precedent
set forth in this Article.
                      (a) Certificates, Resolutions, etc. The Agent shall have
received from the Borrower:
                           (i) a copy of a current good standing certificate for
the Borrower from the Secretary of State of (A) Delaware and (B) each State in
which the nature of the Borrower’s business requires that it qualify to do
business therein, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect; and
                           (ii) a certificate, dated the Closing Date, duly
executed and delivered by the Borrower’s secretary as to:
                                (A) resolutions approved by Asset Management’s
board of directors then in full force and effect authorizing the execution,
delivery and performance by the Borrower of each Credit Document to be executed
by the Borrower, and the transactions contemplated hereby and thereby;

- 32 -



--------------------------------------------------------------------------------



 



                                (B) the incumbency and signatures of its
Authorized Officers, authorized to act with respect to each Credit Document to
be executed by the Borrower;
                                (C) the full force and validity of each
Organizational Document of such Person and copies thereof; and
                                (D) any Management Agreement or shareholder or
similar agreement to which the Borrower is a party.
                      (b) Delivery of Notes(a) . The Agent shall have received,
for the account of each Lender that has requested a Note, such Lender’s Note
duly executed and delivered by an Authorized Officer of the Borrower.
                      (c) Payment of Outstanding Indebtedness, etc. All
Indebtedness other than that identified in Schedule 10.2 hereto, together with
all interest, all prepayment premiums and other amounts due and payable with
respect thereto, shall have been paid in full and the commitments in respect of
such repaid Indebtedness shall have been terminated, and all Liens securing
payment of any such Indebtedness shall have been released and the Agent shall
have received any Uniform Commercial Code termination statements (Form UCC-3) or
other executed instruments as may be required in connection therewith. After
giving effect to the foregoing, the Borrower shall have no Indebtedness other
than Indebtedness permitted by this Agreement.
                      (d) Closing Fees, Expenses, etc. The Agent shall have
received for its own account, or for the account of each Lender, as the case may
be, all fees, costs and expenses due and payable pursuant to Section 3.3 and, if
then invoiced, Section 13.3.
                      (e) Financial Information; Material Adverse Effect. The
Agent shall have received a pro forma (1) consolidated balance sheet of the
Borrower and (2) Compliance Certificate, each as of the Closing Date and giving
effect to the initial Loans, certified by an Authorized Officer, in form and
substance satisfactory to Agent.
                      (f) Opinion of Counsel. The Agent shall have received
opinions, dated the Closing Date and addressed to the Agent and all Lenders,
from Ledgewood, counsel to the Borrower, in form and substance reasonably
satisfactory to the Agent.
                      (g) Financing Statements. All Uniform Commercial Code
financing statements (Form UCC-1) or other similar financing statements and
Uniform Commercial Code termination statements (Form UCC-3) required pursuant to
the Credit Documents shall have been filed by or delivered to a filing service
company acceptable to the Agent.
                      (h) Credit Documents and Collateral Agreements. The Agent
shall have received fully executed copies of this Agreement and each other
Credit Document, including, without limitation:
                           (i) the Security Agreement, dated as of the Closing
Date, duly executed and delivered by the Borrower, and a UCC financing statement
(Form UCC-1) naming the Borrower as a debtor and the Agent as the secured party,
or other similar instruments or

- 33 -



--------------------------------------------------------------------------------



 



documents to be filed under the UCC of all jurisdictions as may be necessary or,
in the opinion of the Agent, desirable to perfect the security interests of the
Agent pursuant to the Security Agreement;
                           (ii) the Agent and its counsel shall be satisfied
that the Lien granted to the Agent, for the benefit of the Secured Parties in
the collateral described above is a first priority (or local equivalent thereof)
security interest (except for Liens permitted by Section 10.3 hereof); and no
Lien exists on any of the collateral described above other than the Lien created
in favor of the Agent, for the benefit of the Secured Parties, pursuant to a
Credit Document (except for Liens permitted by Section 10.3 hereof) and shall
have received:
                                (A) copies of UCC termination statements (Form
UCC-3), if any, necessary to release all Liens and other rights of any Person in
any collateral securing the Obligations, together with such other UCC
termination statements (Form UCC-3) as the Agent may reasonably request from the
Borrower; and
                                (B) copies of lien, tax, judgment and bankruptcy
search reports, listing any liens and all effective financing statements which
name the Borrower (under its present name and any previous names) as a debtor,
together with copies any such financing statements;
                           (iii) the Intercreditor Agreement and the Lockbox
Agreement shall be in full force and effect and no default shall exist
thereunder; and
                           (iv) a joinder and an acknowledgement to the
Intercreditor Agreement, shall have been duly authorized, executed and delivered
to the lockbox agent under the Lockbox Agreement.
                      (i) Real Property. The Borrower shall have used its
commercially reasonable efforts to obtain a landlord waiver for each of its
leased real property locations, if any, each in form and substance satisfactory
to the Agent.
                      (j) Consummation of Transaction, etc. The Agent shall have
received evidence satisfactory to it that:
                                (i) There shall exist at and as of the Closing
Date (after giving effect to the initial Loans hereunder) no conditions that
would constitute a Default or an Event of Default; and
                                (ii) There shall exist no litigation or
proceedings which could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and all approvals of Governmental
Authorities, if any, required in connection with the Credit Documents shall have
been obtained and be in full force and effect.
          Section 5.2 All Loans. The obligation of each Lender to make any Loan
(including the initial Loan) shall be subject to and the satisfaction of each of
the conditions precedent set forth below.

- 34 -



--------------------------------------------------------------------------------



 




                      (a) Compliance with Warranties, No Default, etc. Both
before and after giving effect to any Loan the following statements shall be
true and correct as of the date of such Loan:
                           (i) the representations and warranties set forth in
each Credit Document shall, in each case, be true and correct in all material
respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date or, unless no
longer true and correct as a direct result of the consummation of an acquisition
or transaction permitted hereunder or consented to in writing by the Required
Lenders);
                           (ii) no Material Adverse Effect has occurred and is
continuing; and
                           (iii) no Default or Event of Default has occurred and
is continuing.
                      (b) Loan Request, etc. The Agent shall have received a
Borrowing Request if any Loan has been requested hereunder. Each of the delivery
of a Borrowing Request and the acceptance by the Borrower of the proceeds of
such Loan shall constitute a representation and warranty by the Borrower that on
the date of such Loan (both immediately before and after giving effect to such
Loan and the application of the proceeds thereof) the statements made in
Section 5.2(a) are true and correct.
                      (c) Satisfactory Legal Form. All documents executed or
submitted pursuant hereto by or on behalf of the Borrower shall be reasonably
satisfactory in form and substance to the Agent and its counsel and the Agent
and its counsel shall have received all information, approvals, opinions,
documents or instruments as the Agent or its counsel may reasonably request.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          In order to induce the Secured Parties to enter into this Agreement
and to make Loans hereunder, the Borrower represents and warrants on the date of
each Loan (unless stated to relate to an earlier date) to each Secured Party as
set forth in this Article.
          Section 6.1 Organization, etc. The Borrower is (i) validly organized
and existing and in good standing under the laws of the State of Delaware,
(ii) except where such failure to be so qualified could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect, is
duly qualified to do business and is in good standing as a foreign entity in
each jurisdiction where the nature of its business requires such qualification,
and (iii) has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Credit Document to which it is a party and to own and hold under
lease its property and to conduct its business substantially as currently
conducted by it.

- 35 -



--------------------------------------------------------------------------------



 



          Section 6.2 Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of each Credit Document and its
participation in the consummation of all aspects of the Credit Documents, are in
each case within the Borrower’s powers, have been duly authorized by all
necessary action, and do not:
                      (a) contravene any (i) of the Borrower’s Organizational
Documents, (ii) material contractual restriction binding on or affecting the
Borrower, (iii) court decree or order binding on or affecting the Borrower or
(iv) law or governmental regulation binding on or affecting the Borrower; or
                      (b) result in, or require the creation or imposition of,
any Lien on the Borrower’s properties (except as permitted by this Agreement).
          Section 6.3 Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority, other than those that have been, or on the Closing Date will be, duly
obtained or made and which are, or on the Closing Date will be, in full force
and effect and except for filings and registrations of any UCC financing
statement, mortgages or intellectual property filings, all of which have been
duly executed, where applicable, and delivered to the Agent on the Closing Date
by the Borrower, as the case may be, is required for the due execution, delivery
or performance by the Borrower of any Credit Document to which it is a party.
The Borrower is not subject to registration under the Investment Company Act of
1940, as amended, or is otherwise subject to any other regulatory scheme
limiting its ability to incur debt.
          Section 6.4 Validity, etc. The Credit Documents will, on the due
execution and delivery thereof by the Borrower, constitute, the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms (except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).
          Section 6.5 Financial Information. The financial statements (other
than projections) of the Borrower furnished to the Agent and each Lender
pursuant to Section 5.1(e) have been prepared in accordance with GAAP as applied
pursuant to the terms of this Agreement, and present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended, subject, in the case
of financial statements, to normal recurring year-end adjustments and the
absence of notes. The projections furnished to Agent and each Lender pursuant to
Section 5.1(e) are based on reasonable assumptions and such assumptions are
believed by the Borrower to be fair in light of business conditions as they
exist on the date of this Agreement. All balance sheets, all statements of
operations, shareholders’ equity and cash flow and all other financial
information the Borrower furnished or to be furnished pursuant to Section 7.1
have been and will for periods following the Closing Date (except for the aging
reports referred to in Section 7.1(c) and the budget referred to in
Section 7.1(d)) be prepared in accordance with GAAP as applied pursuant to the
terms of this Agreement, and do or will present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended, subject, in the case
of interim financial statements, to normal recurring year-end adjustments and
the absence of notes.

- 36 -



--------------------------------------------------------------------------------



 



          Section 6.6 No Material Adverse Effect; Compliance with Laws.
                      (a) No Material Adverse Effect has occurred since the date
of delivery of the most recent audited financial statements delivered pursuant
to Section 5.1(e) or Section 7.1(b).
                      (b) The Borrower is in material compliance with the
requirements of all applicable laws, rules and regulations (including, without
limitation, all Environmental Laws, ERISA, and the provisions of the
Occupational Safety and Health Act, the Fair Credit Reporting Act and the Fair
Labor Standards Act, each as amended, and the rules and regulations promulgated
thereunder).
          Section 6.7 Litigation. There is no pending or, to the knowledge of
the Borrower, threatened litigation, action or proceeding (a) except as
disclosed in Schedule 6.7 hereto, affecting the Borrower or any of its
properties, businesses, assets or revenues, which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, or (b)
which purports to affect the legality, validity or enforceability of any Credit
Document.
          Section 6.8 Subsidiaries. The Borrower has no Subsidiaries.
          Section 6.9 Ownership of Properties. Schedule 6.9 hereto sets forth
the address of each real property location which the Borrower owns or leases, or
on which any property of the Borrower is maintained, together with a description
of any lease or bailment or warehouse arrangement, including the term of such
arrangement and the contact information for the landlord, bailee or
warehouseman. The Borrower owns (i) in the case of owned real property, good and
marketable fee title to, and (ii) in the case of any owned personal property,
good and valid title to, or, in the case of leased or licensed real or personal
property, valid and enforceable leasehold or license interests (as the case may
be) in, all of its material properties and assets, real and personal, tangible
and intangible, of any nature whatsoever, free and clear in each case of all
Liens or claims, except for Liens permitted pursuant to Section 10.3.
          Section 6.10 Taxes. The Borrower and each Subsidiary of the Borrower
has filed all federal and state income tax returns, state and local sales, use
and personal property tax returns, and all other material Tax returns and
reports required by law to have been filed by it and has paid all federal and
state income taxes, state and local sales, use and personal property taxes, and
other material Taxes thereby shown to be due and owing, except any such Taxes
which are not delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.
          Section 6.11 Pension and Welfare Plans. During the
twelve-consecutive-month period prior to the date of the execution and delivery
of this Agreement and prior to the date of any Loan hereunder, no steps have
been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could reasonably be expected to
result in the incurrence by the

- 37 -



--------------------------------------------------------------------------------



 



Borrower or any member of the Controlled Group of any material liability, fine
or penalty. Except as disclosed in Schedule 6.11 hereto, neither the Borrower
nor any member of the Controlled Group has any Contingent Liability with respect
to any post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA. Schedule 6.11
sets forth each Pension Plan and Welfare Plan to which the Borrower is a party.
          Section 6.12 Environmental Warranties. Except for the matters set
forth on Schedule 6.12 hereto, and only to the extent the Borrower’s failure to
comply in any case, individually or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect:
                      (a) at all facilities and property (including underlying
groundwater) owned, occupied, or leased by the Borrower, except with respect to
matters that have been fully resolved, the Borrower is, and continues to be, in
compliance with all Environmental Laws;
                      (b) there have been no past (which have not been
resolved), and there are no pending or, to the knowledge of the Borrower,
threatened (i) claims, complaints, notices or requests for information received
by the Borrower with respect to any alleged violation of any Environmental Law,
or (ii) complaints, notices or inquiries to the Borrower regarding potential
liability under any Environmental Law;
                      (c) there have been no Releases or threatened Releases of
Hazardous Materials at, on or under any property now or to the knowledge of any
Authorized Officer previously owned, occupied, or leased by any Borrower;
                      (d) the Borrower has been issued and is in compliance
with, and to the extent required by applicable Environmental Laws have timely
applied to renew, all permits, certificates, approvals, licenses and other
authorizations required by Environmental Laws;
                      (e) no property now or previously owned, occupied or
leased by the Borrower is listed or, to the knowledge of any Authorized Officer,
proposed for listing on any federal or state list of sites requiring any
investigation, monitoring, remediation, or clean-up;
                      (f) there are no underground storage tanks, active or
abandoned, including petroleum storage tanks, on or under any property now or
previously owned or leased by the Borrower;
                      (g) the Borrower has not directly transported or directly
arranged for the transportation of any Hazardous Material to any location which
is the subject of federal, state or local enforcement actions or other
investigations which may lead to claims against the Borrower for any remedial
work, damage to natural resources or personal injury;
                      (h) there are no polychlorinated biphenyls or friable
asbestos present at any property now owned or leased by the Borrower or, to the
knowledge of any Borrower (after due inquiry) previously owned or leased by the
Borrower; and

- 38 -



--------------------------------------------------------------------------------



 



                      (i) no conditions exist at, on or under any property now
owned or leased by the Borrower or, to the knowledge of the Borrower (after due
inquiry) previously owned or leased by the Borrower, which, with the passage of
time, or the giving of notice or both, would give rise to any liability under
any Environmental Law.
          Section 6.13 Accuracy of Information. None of the factual information
heretofore or contemporaneously furnished (other than projections and forward
looking information) in writing to any Secured Party by or on behalf of the
Borrower by its representatives, directors, officers, agents or employees in
connection with any Credit Document or any transaction contemplated hereby
contains any untrue statement of a material fact, or omits to state any material
fact necessary to make such information not materially misleading, and no other
factual information hereafter furnished in connection with any Credit Document
by or on behalf of the Borrower to any Secured Party will contain any untrue
statement of a material fact or will omit to state any material fact necessary
to make any information not materially misleading, in each case on the date as
of which such information is dated or certified.
          Section 6.14 Margin Stock. No proceeds of any Loans will be used to
purchase or carry margin stock or otherwise for a purpose which violates, or
would be inconsistent with, Board Regulation T, U or X.
          Section 6.15 Foreign Assets Control Regulations. None of the
requesting or borrowing of any Loans or the use of the proceeds thereof of such
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)) (the “Patriot Act”). Furthermore, the
Borrower (a) is not and will not become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations and (b) does not knowingly engages and will not knowingly engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.
          Section 6.16 Labor Relations; Management Agreements. There are no
strikes, lockouts or other material labor disputes or grievances against the
Borrower, or, to the Borrower’s knowledge, threatened against or affecting the
Borrower, and no significant unfair labor practice, charges or grievances are
pending against the Borrower, or to the Borrower’s knowledge, threatened against
any of them before any Governmental Authority. The Borrower is party to any
collective bargaining agreement. There are no Management Agreements.
          Section 6.17 Insurance. All premiums in respect of insurance
maintained by or on behalf of the Borrower have been paid. The Borrower
reasonably believes that the insurance maintained by or on behalf of the
Borrower is adequate and conforms to the requirements set forth in Section 8.3.

- 39 -



--------------------------------------------------------------------------------



 



          Section 6.18 Collateral Documents(a) .
                      (a) The Security Agreement is effective to create, in
favor of the Agent, a legal, valid and enforceable security interest in the
Collateral described in the Security Agreement and, upon the filings of
financing statements pursuant to the UCC, constitutes a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in such Collateral which may be perfected by filing, in each case
prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 10.3.
                      (b) Any Control Agreement is effective to create, in favor
of the Agent, a legal, valid and enforceable Lien on all of the Borrower’s
right, title and interest in and to the Deposit Accounts described therein and
the proceeds thereof, and constitute a Lien on, and security interest in, all
right, title and interest of the Borrower in such Deposit Accounts and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to the rights of Persons expressly permitted by
Section 10.3.
                      (c) The Borrower hereby covenants to perform all of its
obligations under the Lockbox Agreement and the Intercreditor Agreement and
direct all Lessees to make all Contract Payments to the “Lockbox” and the
“Lockbox Account” (as such terms are defined in the Lockbox Agreement).
          Section 6.19 Compliance with OFAC Rules and Regulations.
          The Borrower (a) is not a Sanctioned Person, (b) does not have any of
its assets in Sanctioned Countries, and (c) does not derive any of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loan will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Country.
ARTICLE VII
FINANCIAL INFORMATION AND NOTICES
          The Borrower will furnish, or cause to be furnished, to the Agent and
the Lenders, each of the following:
          Section 7.1 Financial Statements and Projections.
                      (a) Quarterly Financial Statements(b) . As soon as
available and in any event within sixty (60) days after the end of each of the
first three (3) Fiscal Quarters of each Fiscal Year, unaudited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries, as of the
close of such fiscal quarter and unaudited consolidated statements of income,
retained earnings and cash flows for the fiscal quarter then ended and that
portion of the Fiscal Year then ended for the Borrower and its consolidated
Subsidiaries, including, without limitation, the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures
for the preceding Fiscal Year and prepared by the Borrower in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the period, and certified by an Authorized
Officer to present fairly in all material respects

- 40 -



--------------------------------------------------------------------------------



 



the financial condition of the Borrower and its consolidated Subsidiaries, and
the results of operations of the Borrower and its consolidated Subsidiaries, for
the periods then ended, subject to normal year end adjustments.
                      (b) Annual Financial Statements(c) . As soon as available
and in any event within one hundred twenty (120) days after the end of each
Fiscal Year, audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries, as of the close of such Fiscal Year and audited
consolidated statements of income, retained earnings and cash flows of the
Borrower and its consolidated Subsidiaries, for the Fiscal Year then ended,
including, without limitation, the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures for the preceding
Fiscal Year and prepared by an independent certified public accounting firm
acceptable to the Agent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operation of
any change in the application of accounting principles and practices during the
year, and accompanied by a report thereon by such certified public accountants
that is not qualified with respect to scope limitations imposed by the Borrower
and its consolidated Subsidiaries, or with respect to accounting principles
followed by the Borrower and its consolidated Subsidiaries not in accordance
with GAAP.
                      (c) Aging Reports(d) . Monthly, on the twentieth (20th)
day of each month, a monthly aging report for the prior month of (i) the total
portfolio of Contracts serviced by the Borrower, in summary form, and of
(ii) Contracts which are Collateral.
          Section 7.2 Certificates.
                      (a) Compliance Certificate(e) . At each time financial
statements are delivered pursuant to Section 7.1(a) or Section 7.1(b) hereof, a
Compliance Certificate dated as of the date of the related financial statements.
                      (b) Borrowing Base Certificate(f) . Monthly, on the
twentieth (20th) day of each month, a Borrowing Base Certificate as of the last
date of the immediately preceding month.
          Section 7.3 Other Reports.
                      (a) Promptly upon receipt thereof, copies of all reports,
if any, submitted to the Borrower or its board of directors by its independent
public accountants in connection with their auditing function, including,
without limitation, any management letters or reports and any management
responses thereto;
                      (b) promptly upon their becoming available, copies of such
other financial statements, reports, notices, prospectuses and registration
statements, if any, as any Borrower may be required to publicly file with the
IRS, the SEC, any national securities exchange or any similar or corresponding
governmental commission, department or agency substituted therefor, or any
similar or corresponding governmental commission, department, board, bureau, or
agency, federal or state; and

- 41 -



--------------------------------------------------------------------------------



 



                      (c) tax returns and such other information regarding the
operations, business affairs and financial condition of the Borrower or the
Collateral as the Agent or any Lender may reasonably request.
          Section 7.4 Notice of Litigation and Other Matters. Promptly (but in
no event later than five (5) Business Days after the Borrower obtains knowledge
thereof) telephonic and written notice of:
                      (a) the commencement of any proceedings and investigations
by or before any Governmental Authority, and all actions and proceedings in any
court or before any arbitrator against or involving the Borrower or any of its
properties, assets or businesses, which could reasonably be believed to create a
potential liability or judgment in excess of $1,000,000;
                      (b) any notice of any violation received by the Borrower
from any Governmental Authority including, without limitation, any notice of
violation of any Environmental Law;
                      (c) any labor controversy that has resulted in, or
threatens to result in, a strike or other work action against the Borrower;
                      (d) any attachment, judgment, lien, levy or order
exceeding $1,000,000 that may be assessed against or threatened against the
Borrower;
                      (e) (i) the institution of any steps by any Person to
terminate any Pension Plan, (ii) the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a Lien under
Section 302(f) of ERISA, (iii) the taking of any action with respect to a
Pension Plan which could result in the requirement that the Borrower furnish a
bond or other security to the PBGC or such Pension Plan, or (iv) the occurrence
of any event with respect to any Pension Plan which could result in the
incurrence by the Borrower of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto;
                      (f) any change (i) in the Borrower’s corporate name or in
any trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of the Borrower’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in the Borrower’s identity or
corporate structure, (iv) in the Borrower’s Federal Taxpayer Identification
Number or (v) in the Borrower’s jurisdiction of organization (and the Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for the Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral);
                      (g) if any material portion of the Collateral is damaged
or destroyed;
                      (h) any change of any Authorized Officer;

- 42 -



--------------------------------------------------------------------------------



 



                      (i) any condition or event that constitutes a Default or
Event of Default, written notice thereof specifying the nature and duration
thereof and the action being or proposed to be taken with respect thereto;
                      (j) any Disposition;
                      (k) any default under a Servicing Agreement; and
                      (l) any Material Adverse Effect.
          Section 7.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
or any of its Subsidiaries to the Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VII or any other provision of this
Agreement shall be, at the time the same is so furnished, complete and correct
in all material respects to the extent necessary to give the Agent or any Lender
complete, true and accurate knowledge of the subject matter based on the
Borrower’s knowledge thereof.
ARTICLE VIII
AFFIRMATIVE COVENANTS
          The Borrower agrees with each Lender and the Agent that it will, and,
where required, will cause its consolidated Subsidiaries to, perform or cause to
be performed the obligations set forth below.
          Section 8.1 Maintenance of Existence; Compliance with Laws, etc. The
Borrower will:
                      (a) except as otherwise permitted by Section 10.7,
preserve and maintain its legal existence; and
                      (b) comply in all material respects with all applicable
laws, rules, regulations and orders, including the payment (before the same
become delinquent), of all federal, state and other material Taxes and
assessments imposed upon it or upon its property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Borrower.
          Section 8.2 Maintenance of Properties. The Borrower will maintain,
preserve, protect and keep its properties in good repair, working order and
condition (ordinary wear and tear excepted), and make necessary repairs,
renewals and replacements so that the business carried on by the Borrower may be
properly conducted at all times, unless the Borrower determines in good faith
that the continued maintenance of such property is no longer economically
desirable.
          Section 8.3 Insurance. The Borrower will:

- 43 -



--------------------------------------------------------------------------------



 



                      (a) maintain with financially sound and reputable
insurance companies, insurance, with respect to its properties and business,
against loss or damage by fire and other insurance hazards (including extended
coverage, property damage, worker’s compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
of the kind and in such amount customarily insured against by companies in the
same or similar businesses operating in the same or similar locations, and all
insurance required to be maintained under any other Credit Document;
                      (b) if any portion of the Borrower’s property that is
subject to a mortgage in favor of the Agent is located in an area identified by
the Federal Emergency Management Agency or any successor thereto as an area
having special flood hazards pursuant to the National Flood Insurance Act,
maintain with financially sound and reputable insurance companies, flood
insurance with policy limits and deductibles in such amounts as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business; and
                      (c) maintain all other insurance as may be required under
the laws of any state or jurisdiction in which it or they may be engaged in
business
                      (d) deliver (i) not later than seven (7) days after the
Closing Date and annually thereafter an original certificate of insurance signed
by the Borrower’s independent insurance broker describing and certifying as to
the existence of the insurance on the properties and assets of the Borrower and
its consolidated Subsidiaries required to be maintained by this Agreement and
(ii) at the reasonable request of the Agent from time to time (A) a summary
schedule indicating all insurance then in force with respect to the Borrower or
(B) copies of the policies evidencing such insurance coverage. Each insurance
policy shall provide for at least thirty (30) days’ prior written notice to the
Agent of any termination of or proposed cancellation, nonrenewal or material
modification of such policy. All policies delivered pursuant to this Section
shall be in addition to any requirements to maintain specific types of insurance
contained in any other Credit Document.
          Section 8.4 Visitations, Books and Records, Field Audits. The Borrower
will, and will cause each of its consolidated Subsidiaries to:
                      (a) keep true books and records in which full, true and
correct entries will be made in accordance with GAAP and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves, and maintain computerized systems capable of
(i) tracking the Eligible Contracts, enabling the Borrower at all times to
identify the same by Lessee and (ii) enabling the Borrower to calculate the Net
Present Value and Original Net Equipment Cost;
                      (b) permit the Agent, any Lender or any of their
respective representatives, at reasonable times and intervals upon reasonable
notice to the Borrower, to visit the Borrower’s offices, to discuss the
Borrower’s financial matters with its officers and employees, and its
independent public accountants (and the Borrower hereby authorizes such
independent public accountant to discuss the Borrower’s financial matters with
the Agent, any

- 44 -



--------------------------------------------------------------------------------



 



Lender or any of their respective representatives) and to examine (and photocopy
extracts from) any of its books and records provided that no more than one such
visit shall occur during any Fiscal Year if no Event of Default has occurred and
is continuing;
                      (c) shall assist in any collateral field audit performed
(by any accounting firm reasonably acceptable to the Agent) at the request of
the Agent, which audit shall be in form and substance reasonably satisfactory to
Agent, the cost of which shall be paid by the Borrower; provided that the
Borrower shall be responsible for the cost of no more than one such audit
performed during any Fiscal Year if no Event of Default has occurred and is
continuing; and
                      (d) pay any fees of such independent public accountant or
auditor incurred in connection with the Agent’s and the Lenders’ exercise of its
rights pursuant to this Section, and reimburse all reasonable out-of-pocket
costs of such visits of the Agent.
                      Section 8.5 Environmental Law Covenant. The Borrower will,
except in each case where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:
                      (a) occupy, use and operate all of its and their
facilities and properties in material compliance with all Environmental Laws,
keep all necessary permits, approvals, certificates, licenses and other
authorizations required by Environmental Laws in effect and remain in material
compliance therewith, and handle all Hazardous Materials in compliance with, all
applicable Environmental Laws; and
                      (b) promptly notify the Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws and promptly resolve any non-compliance with
Environmental Laws and keep its property free of any Lien imposed by any
Environmental Law.
          Section 8.6 Use of Proceeds. The Borrower will apply the proceeds of
the Loans to finance the purchase of Eligible Contracts.
          Section 8.7 Future Subsidiaries, Security, etc. The Borrower will not
create or acquire any Subsidiaries or enter into any joint-ventures. From time
to time, the Borrower will, at their cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Agent or the Required Lenders shall designate pursuant to the terms of
this Agreement (it being understood that it is the intent of the parties that
the Obligations shall be secured by all of the issued and outstanding Capital
Securities of any Subsidiaries of the Borrower and substantially all the assets
of the Borrower, including real and personal property acquired subsequent to the
Closing Date). Such Liens will be created under the Credit Documents in form and
substance reasonably satisfactory to the Agent, and the Borrower shall deliver
or cause to be delivered to the Lenders all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Agent shall reasonably request to evidence compliance with this Section.

- 45 -



--------------------------------------------------------------------------------



 



          Section 8.8 Procedures to Ensure Information Dissemination. The
Borrower will, and will cause each of its consolidated Subsidiaries to,
establish and maintain adequate policies and procedures to ensure that at least
one Authorized Officer is promptly informed of all matters referenced in this
Agreement for which the Secured Parties are relying on such Authorized Officer’s
knowledge with respect to the obligations set forth in Sections 6.13 and
Article VII.
          Section 8.9 Further Assurances.
                      (a) The Borrower will, and will cause each Subsidiary
which becomes a party hereto, to execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Credit
Documents or to grant, preserve, protect or perfect the Liens created by the
Credit Documents or the validity or priority of any such Lien, all at the
expense of the Borrower. The Borrower also agrees to provide the Agent, from
time to time upon request, evidence reasonably satisfactory to the Agent as to
the perfection and priority of the Liens created or intended to be created by
the Credit Documents.
                      (b) If any assets (including any real property or
improvements thereto or any interest therein) are acquired by the Borrower after
the Closing Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien of the Security Agreement upon
acquisition thereof), the Borrower will notify the Agent thereof, and, if
requested by the Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the Obligations applicable, and will
take such actions as shall be necessary or reasonably requested by the Agent to
grant and perfect such Liens, including actions described in clause (a) of this
Section, all at the expense of the Borrower.
                      (c) If any Borrower opens or establishes any Deposit
Account with any Person (other than with respect to any Deposit Account with the
Agent), such Borrower shall subject such Deposit Account to a Control Agreement
to the extent required by the Security Agreement.
                      (d) Each Contract acquired by the Borrower shall be
acquired pursuant to an Assignment Agreement.
                      (e) Not later than seven (7) days after the Closing Date,
the Borrower shall enter into and maintain a Servicing Agreement, in form and
substance reasonably satisfactory to the Agent, with respect to the Contracts.
          Section 8.10 Maintenance of Assets. With respect to the Contracts and
related assets owned or serviced by the Borrower, the Borrower shall:
                      (a) invoice and collect from each Lessee all Lease
Payments required to be paid by such Lessee in such manner and to the same
extent as the Borrower does with respect to similar contracts held for their own
account;

- 46 -



--------------------------------------------------------------------------------



 



                      (b) fulfill all of the obligations of the Borrower and any
of the ongoing responsibilities (if any) of the lessor or lender under a
Contract and exercise all rights of the Borrower with respect to the Contracts
and the Equipment;
                      (c) maintain with respect to each Contract and each piece
of Equipment, and with respect to each payment by each Lessee and compliance by
each Lessee with the provisions of each Contract, complete and accurate records
in such manner and to the same extent as the Borrower does with respect to
similar contracts held for their own accounts;
                      (d) execute, deliver, report and file any and all tax
returns with respect to sales, use, personal property and other taxes (other
than corporate income tax returns) and any and all notices, reports, licensing
applications or other required filings required to be filed in any jurisdiction
with respect to any Equipment and any and all filings required with respect to
such Equipment;
                      (e) apply for and maintain (or cause to be applied for and
maintained) all licenses, permits, registrations, authorizations and other
governmental items necessary for the Borrower to acquire, hold, manage and sell
the Equipment, or enforce or collect Contracts, in each jurisdiction where the
failure to maintain such licenses, permits, registrations, authorizations or
governmental items could, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Effect;
                      (f) pay or cause to be paid all applicable taxes properly
due and owing in connection with the Contracts and Equipment;
                      (g) enforce and negotiate the terms of any Contract in
accordance with the terms of the Servicing Standard;
                      (h) repossess and remarket any Equipment in accordance
with the terms of the Servicing Standard;
                      (i) negotiate and maintain any insurance required by the
Servicing Standard;
                      (j) investigate, consistent with its past practices and
policies and at its own expense, the facts and circumstances surrounding each
casualty or Event of Loss with respect to any Equipment, collect or arrange for
payment from the appropriate Lessee or third party and process all payment
requests under the insurance policies with respect to such Equipment;
                      (k) in connection with its performance of the
responsibilities and obligations, and exercise of rights, under a Contract as
lender, minimize any abatement, reduction, recoupment, setoff, defense or
counterclaim by the related Lessee;
                      (l) fully perform all obligations under the Contracts for
which the nonperformance of such obligations would create a setoff or
counterclaim right by the applicable Lessee; and

- 47 -



--------------------------------------------------------------------------------



 



                      (m) maintain, in the custody of LEAF Financial, a Contract
File with respect to each Contract.
ARTICLE IX
FINANCIAL COVENANTS
          The Borrower covenants and agrees with each Lender and the Agent that
the Borrower will perform or cause to be performed the obligations set forth
below.
          Section 9.1 Maximum Leverage Ratio(a) . The Borrower will not permit
the Leverage Ratio as of the last day of any Fiscal Quarter to be greater than
7.50 to 1.00.
          Section 9.2 Minimum Tangible Net Worth. The Borrower will not permit
Tangible Net Worth as of the last day of any Fiscal Quarter to be less than
$5,000,000.
ARTICLE X
NEGATIVE COVENANTS
          The Borrower covenants and agrees with each Lender and the Agent that
the Borrower will, and will cause its consolidated Subsidiaries to, perform or
cause to be performed the obligations set forth below.
          Section 10.1 Business Activities. The Borrower will not, and will not
permit any of its consolidated Subsidiaries to, engage in any business activity
except for equipment leasing or lending and those related business activities
engaged in on the date of this Agreement (and activities reasonably incidental,
complementary or substantially similar thereto).
          Section 10.2 Indebtedness. The Borrower will not, and will not permit
any of its consolidated Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, other than:
                      (a) Indebtedness in respect of the Obligations;
                      (b) Indebtedness existing as of the Closing Date which is
identified in Schedule 10.2 hereto, together with refinancings, renewals or
replacements of any such Indebtedness in the manner permitted under Section 10.5
hereof;
                      (c) unsecured Indebtedness (i) for trade payables incurred
in the ordinary course of business of the Borrower and their Subsidiaries and
(ii) in respect of performance, surety or appeal bonds provided in the ordinary
course of business, but excluding (in each case), Indebtedness incurred through
the borrowing of money or Contingent Liabilities in respect thereof;
                      (d) Indebtedness of the Borrower comprised of Hedging
Obligations permitted pursuant to Section 10.13;
                      (e) Capitalized Lease Liabilities in an aggregate amount
at any time outstanding not to exceed $100,000;

- 48 -



--------------------------------------------------------------------------------



 



                      (f) Purchase money obligations in an aggregate amount at
any time not to exceed $100,000; and
                      (g) any other unsecured Indebtedness in an aggregate
amount at any time not to exceed $100,000. provided, however, that no
Indebtedness otherwise permitted by clause (c), (e) or (f) above shall be
assumed or otherwise incurred if a Default has occurred and is then continuing
or would result therefrom.
          Section 10.3 Liens. The Borrower will not, and will not permit any of
its consolidated Subsidiaries to, create, incur, assume or permit to exist any
Lien upon any of its property (including Capital Securities of any Person),
revenues, assets or other Collateral, whether now owned or hereafter acquired,
except:
                      (a) Liens securing payment of the Obligations;
                      (b) Liens existing as of the Closing Date and disclosed in
Schedule 10.3 hereto securing Indebtedness described in Section 10.2(c);
provided, that no such Lien shall encumber any additional property (other than
proceeds, products or replacements of such property) not already securing such
Indebtedness on the Closing Date;
                      (c) Liens securing Indebtedness permitted to be incurred
under Sections 10.2(e) and (f); provided, that (i) such Lien is granted within
60 days after such Indebtedness is incurred, (ii) the Indebtedness secured
thereby does not exceed the lesser of the cost or the fair market value of the
applicable property, improvements or equipment at the time of such acquisition
(or construction) or lease and (iii) such Lien secures only the assets and the
proceeds, products or replacements of such assets that are the subject of the
Indebtedness referred to in such clause;
                      (d) Liens in favor of carriers, warehousemen, suppliers,
repairmen, mechanics, materialmen, landlords and other similar liens granted in
the ordinary course of business for amounts not overdue for a period of more
than 60 days or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves or other appropriate provision in
accordance with GAAP shall have been made therefor;
                      (e) Liens incurred or pledges or deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, bids, trade contracts,
leases, statutory bonds, performance bonds or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on surety and appeal bonds or performance bonds;
                      (f) judgment Liens which do not otherwise result in an
Event of Default;

- 49 -



--------------------------------------------------------------------------------



 



                      (g) easements, rights-of-way, zoning restrictions, minor
defects or irregularities in title and other similar charges or encumbrances, in
each case, not interfering in any material respect with the ordinary course of
business of the Borrower;
                      (h) Liens for taxes, assessments or other governmental
charges or levies not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves or other appropriate provisions in accordance
with GAAP shall have been made;
                      (i) Liens arising from precautionary UCC financing
statements regarding operating leases, provided that such Lien is limited to the
equipment leased;
                      (j) Liens of a collecting bank under UCC 4-210 on items in
the course of collection;
                      (k) statutory liens under UCC Article 2; and
                      (l) bank set-off rights against Deposit Accounts.
          Section 10.4 Investments. The Borrower will not, and will not permit
any of its consolidated Subsidiaries to, purchase, make, incur, assume or permit
to exist any Investment in any other Person, except:
                      (a) Investments existing on the Closing Date and
identified in Schedule 10.4 hereto;
                      (b) Cash Equivalent Investments;
                      (c) Investments received in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
                      (d) Investments constituting (i) accounts receivable
arising, (ii) trade debt granted, or (iii) deposits made in connection with the
purchase price of goods or services, in each case in the ordinary course of
business;
                      (e) Investments consisting of any deferred portion of the
sales price received by the Borrower or any Subsidiary in connection with any
Disposition permitted under Section 10.8;
                      (f) without duplication, Investments to the extent
permitted as Indebtedness pursuant to Section 10.2(e); and
                      (g) Investments by way of the acquisition of assets
pursuant to Financed Acquisitions.
          Section 10.5 Restricted Payments.

- 50 -



--------------------------------------------------------------------------------



 



          The Borrower will not, and will not permit any of its consolidated
Subsidiaries to, declare, make or permit, or agree to pay or make, directly or
indirectly, any Restricted Payment, except for dividends (i) payable to the
Borrower, and (ii) payable by the Borrower solely in shares of any class of its
common stock.
          Section 10.6 Issuance of Capital Securities. The Borrower will not,
and will not permit any of its consolidated Subsidiaries to, (a) issue any
Capital Securities that, by their terms (or by the terms of any securities into
which they are convertible or for which they are exchangeable), or upon the
happening of any event, mature or are subject to mandatory redemption, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is six months
after the Termination Date (whether for value or otherwise) or (b) become liable
in respect of any obligation (contingent or otherwise) to purchase, redeem,
retire, acquire or make any other payment prior to at least six months after the
Termination Date in respect of any Capital Securities of the Borrower or any
option, warrant or other right to acquire any such Capital Securities.
          Section 10.7 Consolidation, Merger, etc. The Borrower will not, and
will not permit any of its consolidated Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets or Capital Securities
of any Person (or any division thereof).
          Section 10.8 Sale of Assets. The Borrower will not, and will not
permit any of its consolidated Subsidiaries to, convey, sell, lease, assign,
transfer or otherwise dispose of, more than ten percent (10%) of their assets,
business or property (whether now owned or hereafter acquired, including,
without limitation, Contracts and accounts receivable) during any consecutive
twelve (12) month period, or issue or sell any shares of any such Person’s
Subsidiary’s common stock to any Person other than the Borrower, except: (a) a
discount of or an adjustment to any account receivable in accordance with past
practices; (b) the sale or other disposition for fair market value, and in the
ordinary course of business, of obsolete or worn out property, or other property
not necessary for operations, and (c) sales of Contracts and the related
Equipment, for fair market value, but only to the extent that such sales are
without any recourse, direct or indirect, to the Borrower or any consolidated
Subsidiary thereof.
          Section 10.9 Transactions with Affiliates. Except as set forth on
Schedule 10.9 and excluding transactions, payments or distributions otherwise
expressly permitted hereunder, the Borrower will not and will not permit any of
its consolidated Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any Affiliate of the
Borrower, unless such arrangement, transaction or contract is (a) on fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (b) of the kind which would be entered into by a prudent Person in
the position of the Borrower or such Subsidiary with a Person that is not one of
its Affiliates, and the Agent receives prompt written notice of such
transaction.

- 51 -



--------------------------------------------------------------------------------



 



          Section 10.10 Restrictive Agreements. The Borrower will not, and will
not permit any of its consolidated Subsidiaries to, enter into or permit to
exist any agreement prohibiting:
                      (a) the creation or assumption of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired to the
extent any such negative pledge would prohibit the creation or first priority
perfection of any Liens securing payment of the Obligations;
                      (b) the ability of the Borrower to amend or otherwise
modify any Credit Document; or
                      (c) the ability of any Subsidiary to make any payments,
directly or indirectly, to the Borrower, including by way of dividends,
advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments.
          Section 10.11 Sale and Leaseback. The Borrower will not directly or
indirectly enter into any agreement or arrangement, as a lessee, providing for
the sale or transfer by it of any property (now owned or hereafter acquired) to
a Person and the subsequent lease or rental of such property or other similar
property from such Person.
          Section 10.12 Amendment to Material Documents.
                      (a) The Borrower will not, and will not permit any of its
consolidated Subsidiaries to, amend, supplement or otherwise modify any:
(i) Organizational Document; (ii) Assignment Agreement; or (iii) Servicing
Agreement, in any manner materially adverse to the interests, rights or
obligations of any Secured Party.
                      (b) The Borrower will not, and will not permit any of
their consolidated Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of any agreement, document, instrument
or note governing or evidencing the Subordinated Debt if the effect of such
amendment, modification or waiver is to: (i) increase the interest rate on such
Subordinated Debt or change (to earlier dates) the dates upon which principal
and interest are due thereon; (ii) alter the redemption, prepayment or
subordination provisions thereof; (iii) create any covenant thereunder or grant
any collateral therefor; or (iv) otherwise confer additional rights upon the
holders thereof which individually or in the aggregate would be adverse to the
Borrower or any such consolidated Subsidiary or to the any Secured Parties.
          Section 10.13 Hedging Obligations. The Borrower will not enter into
any Hedging Obligations other than Hedging Obligations entered into in the
ordinary course of business to manage interest rate risk of the Borrower and not
for speculative purposes.
          Section 10.14 Accounting Changes. The Borrower will not make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change their Fiscal Year.

- 52 -



--------------------------------------------------------------------------------



 



          Section 10.15 Upstream Limitations.The Borrower will not, and will not
permit any of its consolidated Subsidiaries, to enter into any agreement,
contract, or arrangement (other than the Credit Documents) restricting the
ability of any of its Subsidiaries to pay or make dividends or distributions in
cash or kind, to make loans, advances, or other payments of whatsoever nature or
to make transfers or distributions of all or any part of their assets to the
Borrower or to any Subsidiary of the Borrower.
ARTICLE XI
EVENTS OF DEFAULTS AND REMEDIES
          Section 11.1 Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”:
                      (a) Non-Payment of Obligations. The Borrower shall fail to
make any payment or prepayment of any principal of any Loan when due or any
payment of interest on any Loan or any fee described in Article III or any other
monetary Obligation, within three (3) Business Days of when due.
                      (b) Breach of Warranty. Any representation or warranty of
the Borrower made or deemed to be made in any Credit Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect.
                      (c) Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance or observance of any of its
obligations under Article VII, Section 8.1, Section 8.7, Section 8.11,
Article IX, or Article X.
                      (d) Non-Performance of Other Covenants and Obligations.
The Borrower shall default in the due performance and observance of any
agreement, covenant or obligation contained in any Credit Document executed by
it (other than those described in Section 11.1(a)-(c) above), and, to the extent
susceptible to remedy, such default shall continue unremedied for a period of
30 days after the earlier of (i) the date the Borrower is required pursuant to
the Credit Documents or otherwise to give notice thereof to the Agent (whether
or not such notice is actually given), or (ii) the date notice thereof shall
have been given to the Borrower by the Agent or any Lender.
                      (e) Default on Other Indebtedness. A default shall occur
in the payment of an amount when due (subject to any applicable grace period),
whether by acceleration or otherwise, of any Indebtedness (other than
Indebtedness described in Section 11.1(a)) of the Borrower or any of its
Subsidiaries, having an outstanding principal amount, individually or in the
aggregate, in excess of $1,000,000, or a default shall occur in the performance
or observance of any obligation or condition with respect to such Indebtedness
if the effect of such default is to accelerate the maturity of any such
Indebtedness or such default shall continue unremedied for any applicable period
of time sufficient to permit the holder or holders of such Indebtedness, or any
trustee or agent for such holders, to cause or declare such Indebtedness to
become due and payable or to require such Indebtedness to be prepaid, redeemed,
purchased or defeased, or require an offer to purchase or defease such
Indebtedness to

- 53 -



--------------------------------------------------------------------------------



 



be made, prior to its expressed maturity, in each case, regardless of whether
such default is waived, or such right is exercised, by such holder (or trustee
or agent), unless the effect of such waiver is to terminate permanently the
right of such holder (or trustee or agent) to accelerate the maturity thereof or
demand cash collateral in respect thereof on account of such default.
                      (f) Judgments. Any judgment or order for the payment of
money individually or in the aggregate in excess of $1,000,000 (exclusive of any
amounts to the extent covered by insurance (less any applicable deductible) and
as to which the insurer has acknowledged its responsibility to cover such
judgment or order) shall be rendered against the Borrower or any of its
Subsidiaries and such judgment shall not have been vacated or discharged or
stayed or bonded pending appeal within 30 days (or such longer period during
which execution of the same shall have been stayed) after the entry thereof or
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order.
                      (g) Pension Plans. Any of the following events shall occur
with respect to any Pension Plan:
                         (i) the institution of any steps by the Borrower, any
member of its Controlled Group or any other Person to terminate a Pension Plan
if, as a result of such termination, any Borrower or any such member could be
required to make a contribution to such Pension Plan, or could reasonably expect
to incur a liability or obligation to such Pension Plan, in excess of
$1,000,000; or
                         (ii) a contribution failure occurs with respect to any
Pension Plan sufficient to give rise to a Lien under section 302(f) of ERISA.
                      (h) Change in Control. Any Change in Control shall occur.
                      (i) Bankruptcy, Insolvency, etc. The Borrower shall:
                         (i) become “insolvent” as defined by Section 101(32) of
the United States Bankruptcy Code, 11 U.S.C. §101(32)or generally fail to pay,
or admit in writing its inability or unwillingness generally to pay, debts as
they become due;
                         (ii) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, sequestrator or other custodian for any
substantial part of the property of any thereof, or make a general assignment
for the benefit of creditors;
                         (iii) in the absence of such application, consent or
acquiescence in or permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for a substantial part of the property
of any thereof, and such trustee, receiver, sequestrator or other custodian
shall not be discharged within 60 days; provided, that the Borrower hereby
expressly authorizes each Secured Party to appear in any court conducting any
relevant proceeding during such 60 day period to preserve, protect and defend
their rights under the Credit Documents;
                         (iv) permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy

- 54 -



--------------------------------------------------------------------------------



 



or insolvency law or any dissolution, winding up or liquidation proceeding, in
respect thereof, and, if any such case or proceeding is not commenced by the
Borrower, such case or proceeding shall be consented to or acquiesced in by the
Borrower, or shall result in the entry of an order for relief or shall remain
for 60 days undismissed; provided, that the Borrower hereby expressly authorizes
each Secured Party to appear in any court conducting any such case or proceeding
during such 60 day period to preserve, protect and defend their rights under the
Credit Documents; or
                         (v) take any action authorizing, or in furtherance of,
any of the foregoing.
                      (j) Impairment of Security, etc. Any Credit Document or
any Lien granted thereunder (except Liens released in accordance with the terms
of the Credit Documents) shall, in whole or in part, terminate, cease to be in
effect or cease to be the legally valid, binding and enforceable obligation of
the Borrower; the Borrower shall, directly or indirectly, contest in any manner
such effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Credit Document, any Lien on collateral with a value singly
or in the aggregate in excess of $1,000,000 securing any Obligation shall, in
whole or in part, cease to be a perfected Lien subject only to Liens permitted
under Section 10.3.
                      (k) Uninsured Damage. The occurrence of any uninsured
damage to or loss, theft or destruction of, any assets of the Borrower or any of
its Subsidiaries and such damage, loss, theft or destruction shall exceed
$1,000,000 in the aggregate at any time.
                      (l) Servicer Default. The occurrence of any Servicer
Default.
          Section 11.2 Action if Bankruptcy. If any Event of Default described
in Section 11.1(i) shall occur, the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations (other than Secured Hedging
Obligations) shall automatically be and become immediately due and payable,
without notice or demand to any Person.
          Section 11.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 11.1(i)) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the Agent, upon
the direction of the Required Lenders, shall by notice to the Borrower declare
all or any portion of the outstanding principal amount of the Loans and other
Obligations (other than Secured Hedging Obligations) to be due and payable
and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.
          Section 11.4 Application of Proceeds. Following an Event of Default
and acceleration of the Obligations, the Agent shall apply proceeds of
Collateral as follows:
          First, to payment of that portion of the Obligations constituting
fees, expenses (including, without limitation, expenses relating to attorneys’
fees and other

- 55 -



--------------------------------------------------------------------------------



 




          professionals’ fees), indemnities and other amounts due to the Agent
in its capacity as such;
                      Second, to payment of that portion of the Obligations
constituting accrued and unpaid interest and accrued and unpaid commitment fees
or other fees, ratably amongst the Secured Parties in proportion to the
respective amounts described in this clause “Second” due to them;
                      Third, to payment of that portion of the Obligations
constituting unpaid principal of any Loans, ratably amongst the Lenders in
proportion to the respective amounts described in this clause “Third” due to
them;
                      Fourth, to payment of all other Obligations, ratably
amongst the Secured Parties in proportion to the respective amounts described in
this clause “Fourth” due to them; and
                      Finally, the balance, if any, after all of the Obligations
have been satisfied, to the Borrower or as otherwise required by law.
                                For purposes of this Section 11.4, if there are
Obligations arising out of Secured Hedging Agreements, the Agent shall determine
whether such obligations are most appropriately characterized as interest,
principal, fees or other and shall add those obligations to the appropriate
category above. Any determination of the Agent in this regard shall be
conclusive absent manifest error, provided, however, that the characterization
of such obligations shall be the same with respect to all Secured Parties.
ARTICLE XII
THE AGENT
          Section 12.1 Actions. Each Lender hereby irrevocably appoints National
City as its Agent. Each Lender authorizes the Agent to act on behalf of such
Lender under each Credit Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agent
(with respect to which the Agent agrees that it will comply, except as otherwise
provided in this Section or as otherwise advised by counsel in order to avoid
contravention of applicable law), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Agent, pro rata according to such
Lender’s proportionate Total Exposure Amount, from and against any and all
liabilities, obligations, losses, damages, claims, costs or expenses of any kind
or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against, the Agent in any way relating to or arising out of any Credit
Document, including reasonable attorneys’ fees, and as to which the Agent is not
reimbursed by the Borrower; provided, however, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses which are determined by a court of competent
jurisdiction in a final proceeding to have resulted from the Agent’s gross
negligence or willful misconduct. The Agent shall not be required to take any
action under any Credit Document, or to prosecute or defend any suit in respect
of any Credit Document, unless it is indemnified hereunder to its satisfaction.
If any indemnity in favor of the Agent shall be or become, in the Agent’s
determination, inadequate, the

- 56 -



--------------------------------------------------------------------------------



 



Agent may call for additional indemnification from the Lenders and cease to do
the acts indemnified against hereunder until such additional indemnity is given.
          Section 12.2 Funding Reliance, etc. Unless the Agent shall have been
notified in writing by any Lender by 5:00 p.m. on the Business Day prior to the
date of any Borrowing that such Lender will not make available the amount which
would constitute its Percentage of such Borrowing on the date specified
therefor, the Agent may assume that such Lender has made such amount available
to the Agent and, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made such amount available to the Agent, when all conditions to borrowing
have been satisfied such Lender and the Borrower severally agree to repay the
Agent forthwith within three (3) Business Days of demand such corresponding
amount together with interest thereon, for each day from the date the Agent made
such amount available to the Borrower to the date such amount is repaid to the
Agent, at the interest rate applicable at the time to Loans comprising such
Borrowing (in the case of the Borrower) and (in the case of a Lender), at the
Federal Funds Rate for the first two (2) Business Days after which such amount
has not been repaid, and thereafter at the interest rate applicable to Loans
comprising such Borrowing.
          Section 12.3 Exculpation. Neither the Agent nor any of its respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under any Credit Document, or in
connection herewith or therewith, nor responsible for any recitals or warranties
herein or therein, nor for the effectiveness, enforceability, validity or due
execution of any Credit Document, nor for the creation, perfection or priority
of any Liens purported to be created by any of the Credit Documents, or the
validity, genuineness, enforceability, existence, value or sufficiency of any
collateral security, nor to make any inquiry respecting the performance by the
Borrower of its Obligations, except, in each case, to the extent determined by a
court of competent jurisdiction in a final proceeding to have resulted from
their own gross negligence or willful misconduct. Any such inquiry which may be
made by the Agent shall not obligate it to make any further inquiry or to take
any action. The Agent shall be entitled to rely upon advice of counsel
concerning legal matters and upon any notice, consent, certificate, statement or
writing which the Agent believes to be genuine and to have been presented by a
proper Person.
          Section 12.4 Successor. The Agent may resign as such at any time upon
at least 10 days’ prior notice to the Borrower and the Lenders. If the Agent at
any time shall resign, the Required Lenders may appoint another Lender as a
successor Agent (with, so long as no Default or Event of Default has occurred
and is continuing, the consent of the Borrower, provided that the resignation of
the Agent is not contingent upon such consent), which Lender, upon such
appointment (and all applicable consents), thereupon shall become the Agent
hereunder. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving notice of resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be one of the
Lenders or a commercial banking institution organized under the laws of the
United States (or any State thereof) or a United States branch or agency of a
commercial banking institution, and having a combined capital and surplus of at
least $250,000,000; provided, however, that if, such retiring Agent is unable to
find a commercial banking institution which is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s

- 57 -



--------------------------------------------------------------------------------



 



resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Agent hereunder until such time, if
any, as the Required Lenders appoint a successor as provided for above. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall be entitled to receive from the retiring Agent such
documents of transfer and assignment as such successor Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Credit Documents.
After any retiring Agent’s resignation hereunder as the Agent, the provisions of
this Article XII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Agent under the Credit Documents, and
Section 13.3 and Section 13.4 shall continue to inure to its benefit.
          Section 12.5 Loans by Agent. Agent shall have the same rights and
powers with respect to (x) the Loans made by it or any of its Affiliates, and
(y) the Notes held by it or any of its Affiliates as any other Lender and may
exercise the same as if it were not Agent. Agent and each of its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
Agent were not Agent hereunder.
          Section 12.6 Credit Decisions. Each Lender acknowledges that it has,
independently of the Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, the Credit Documents (the
terms and provisions of which being satisfactory to such Lender) and such other
documents, information and investigations as such Lender has deemed appropriate,
made its own credit decision to extend its Commitment. Each Lender also
acknowledges that it will, independently of the Agent and each other Lender, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Credit Documents.
          Section 12.7 Reliance by Agent. The Agent shall be entitled to rely
upon any certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Agent. As to any matters not expressly provided for by
the Credit Documents, the Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by the Required Lenders or all of the Lenders as is required
in such circumstance, and such instructions of such Lenders and any action taken
or failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agent shall be
entitled to rely upon any Secured Party that has entered into a Secured Hedging
Agreement for a determination (which such Secured Party agrees to provide or
cause to be provided upon request of each Agent) of the outstanding Obligations
owed to such Secured Party under any Secured Hedging Agreement. Unless it has
actual knowledge evidenced by way of written notice from any such Secured Party
and the Borrower to the contrary, the Agent, in acting in such capacity under
the Credit Documents, shall be entitled to assume that no Secured Hedging
Agreements or Obligations in respect thereof are in existence or outstanding.

- 58 -



--------------------------------------------------------------------------------



 



          Section 12.8 Defaults. The Agent shall not be deemed to have knowledge
or notice of the occurrence of a Default unless the Agent has received a written
notice from a Lender or the Borrower specifying such Default and stating that
such notice is a “Notice of Default”. In the event that the Agent receives such
a notice of the occurrence of a Default, the Agent shall give prompt notice
thereof to the Lenders. The Agent shall (subject to Section 13.1) take such
action with respect to such Default as shall be directed by the Required
Lenders; provided, that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Lenders except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.
ARTICLE XIII
MISCELLANEOUS
          Section 13.1 Waivers, Amendments, etc.
                      (a) Waivers and Amendments. (g) The provisions of each
Credit Document may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to by the Borrower
and the Required Lenders; provided, however, that no such amendment,
modification or waiver shall:
                         (i) modify this Section without the consent of all
Lenders;
                         (ii) increase the aggregate amount of any Loans
required to be made by a Lender pursuant to its Commitment, extend the maturity
date of any Loan made (or participated in) by any Lender or reduce any fees
described in Article III payable to any Lender without the consent of such
Lender or change the date or the amount of any principal repayment described in
Section 3.1(a), without the consent of each Lender to be adversely affected by
such amendment, modification or waiver;
                         (iii) forgive, or otherwise reduce, the principal
amount of or reduce the rate of interest on any Lender’s Loan or extend the date
on which interest or fees are payable in respect of any Lender’s Loans, in each
case, without the consent of such Lender (it being understood and agreed,
however, that any vote to rescind any acceleration made pursuant to Section 11.2
and Section 11.3 of amounts owing with respect to the Loans and other
Obligations shall only require the vote of the Required Lenders);
                         (iv) reduce the percentage set forth in the definition
of “Required Lenders” or modify any requirement hereunder that any particular
action be taken by all Lenders without the consent of all Lenders;
                         (v) except as otherwise expressly provided in a Credit
Document, release the Borrower from its Obligations under any Credit Documents,
or all or substantially all of the Collateral under the Credit Documents, in
each case without the consent of all Lenders (and each counterparty under any
Secured Hedging Agreement, if not then a Lender); or

- 59 -



--------------------------------------------------------------------------------



 



                         (vi) affect adversely the interests, rights or
obligations of the Agent (in its capacity as the Agent), unless consented to by
the Agent.
                      (b) Secured Hedging Agreements(h) . In addition to the
foregoing, no amendment shall be made to any Credit Document without the consent
of each counterparty to a Secured Hedging Agreement affected thereby if the
effect thereof would be to exclude the Obligations evidenced by a Secured
Hedging Agreement from the collateral security and other benefits of such Credit
Document (it being understood that any release of Liens shall be permitted to be
effectuated by Agent, Required Lenders or all Lenders (together with the consent
of any counterparty to a Secured Hedging Agreement, if required), as applicable,
in accordance with the terms of this Agreement).
                      (c) No Waiver(i) . No failure or delay on the part of the
Agent or any Lender in exercising any power or right under any Credit Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Agent or any Lender under any Credit
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
                      (d) Replacement of Lender(j) . In the event that any
Lender or Lenders refuse to approve any waiver or amendment the Agent deems
advisable, then the Agent may or, so long as no Event of Default has occurred
and is continuing, the Borrower may (but shall not be obligated to), upon notice
to such Lender (and the Agent, if applicable), require such Lender to assign and
delegate without recourse (in accordance with and subject to the restrictions
contained in Section 13.11), all of its interests, rights, duties and
obligations under this Agreement and the Credit Documents to an Assignee Lender
that shall assume such obligations (which assignee may be a Lender, if a Lender
accepts such assignment); provided that (i) if it is an assignment at the
request of the Borrower, the Borrower shall have received the prior written
consent of the Agent, which consent shall not unreasonably be withheld or
delayed, (ii) if it is an assignment at the request of the Agent and no Event of
Default has occurred and is continuing, the Borrower shall have consented to
such assignment which consents shall not be unreasonably withheld or delayed and
(iii) such assigning Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents, from the assignee (to the extent of such outstanding principal,
accrued interest and accrued fees) or Borrower (in the case of all other
amounts).
          Section 13.2 Notices; Time.
                      (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

- 60 -



--------------------------------------------------------------------------------



 



                         (i) if to the Borrower, to it to it c/o LEAF Asset
Management, LLC, 1818 Market Street, 9th Floor, Philadelphia, PA 19103,
Attention of Miles Herman (Facsimile No. 215.640.6363);
                         (ii) if to the Agent, to National City Bank, One South
Broad Street, 14th Floor, Philadelphia, Pennsylvania 19107, Attention of Michael
Labrum, Senior Vice President (Facsimile No. (267.256.4002); and
                         (iii) if to any other Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.
                      (b) Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
                      (c) Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
                      (d) Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when the confirmation of transmission thereof is received
by the transmitter.
                      (e) Unless otherwise indicated, all references to the time
of a day in a Credit Document shall refer to the time of day in Cleveland, Ohio.
          Section 13.3 Payment of Costs and Expenses. The Borrower agrees to pay
on demand all reasonable out-of-pocket expenses of the Agent (including the
reasonable fees and out-of-pocket expenses of any counsel to the Agent and of
local counsel, if any, who may be retained by or on behalf of the Agent) in
connection with:
                      (a) the negotiation, preparation, execution and delivery
of each Credit Document, including schedules and exhibits, and any amendments,
waivers, consents, supplements or other modifications to any Credit Document as
may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated;
                      (b) the filing, recording, refiling or rerecording of any
Credit Document and/or any financing statements relating thereto and all
amendments, supplements, amendments and restatements and other modifications to
any thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms of any
Credit Document; and

- 61 -



--------------------------------------------------------------------------------



 



                      (c) the preparation and review of the form of any document
or instrument relevant to any Credit Document.
          The Borrower further agrees to pay, and to save each Secured Party
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of each Credit Document, the Loans
or the issuance of the Notes. The Borrower also agrees to reimburse each Secured
Party upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses of counsel to each Secured Party)
incurred by such Secured Party in connection with (x) the negotiation of any
restructuring or “work-out” with the Borrower, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations.
          Section 13.4 Indemnification. In consideration of the execution and
delivery of this Agreement by each Secured Party, the Borrower hereby
indemnifies, exonerates and holds each Secured Party, and each of their
respective affiliates, officers, directors, employees and agents (collectively,
the “Indemnified Parties”) free and harmless from and against any and all
actions, causes of action, suits, losses, costs, liabilities and damages, and
expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including reasonable attorneys’ fees and disbursements, whether
incurred in connection with actions between or among the parties hereto and
third parties (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to:
                      (a) any transaction financed or to be financed in whole or
in part, directly or indirectly, with the proceeds of any Loan;
                      (b) the entering into and performance of any Credit
Document by any of the Indemnified Parties (including any action brought by or
on behalf of the Borrower as the result of any determination by the Required
Lenders pursuant to Article V not to fund any Loan, provided that any such
action is resolved in favor of such Indemnified Party);
                      (c) any investigation, litigation or proceeding related to
any acquisition or proposed acquisition by the Borrower or any Subsidiary
thereof of all or any portion of the Capital Securities or assets of any Person,
whether or not an Indemnified Party is party thereto;
                      (d) any investigation, litigation, action or proceeding
(including any threatened investigation, litigation or proceeding) respectively
made, filed, or instituted and related to any environmental cleanup, audit,
compliance or other matter relating to either the protection human health or the
environment or the Release by the Borrower or any Subsidiary thereof of any
Hazardous Material; or
                                   the presence on or under, or the escape,
seepage, leakage, spillage, discharge, emission, discharging or releases from,
any real property owned or operated by the Borrower or any Subsidiary thereof of
any Hazardous Material (including any losses, liabilities, damages, injuries,
costs, expenses or claims asserted or arising under any

- 62 -



--------------------------------------------------------------------------------



 



Environmental Law), regardless of whether caused by, or within the control of,
the Borrower or Subsidiary;
except for Indemnified Liabilities arising for the account of a particular
Indemnified Party which are determined by a court of competent jurisdiction in a
final proceeding to have resulted from the such Indemnified Party’s gross
negligence or willful misconduct. Except as otherwise provided in this
paragraph, the Borrower and its successors and assigns hereby waive, release and
agree not to make any claim or bring any cost recovery action against, any
Indemnified Party under CERCLA or any state equivalent, or any similar law now
existing or hereafter enacted. Except as otherwise provided in this paragraph,
it is expressly understood and agreed that to the extent that any Indemnified
Party is strictly liable under any Environmental Laws, the Borrower’s obligation
to such Indemnified Party under this indemnity shall likewise be without regard
to fault on the part of the Borrower with respect to the violation or condition
which results in liability of an Indemnified Party. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, the Borrower
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
          Notwithstanding anything to the contrary in this Agreement, no
Indemnified Party shall effect the settlement or compromise of any litigation,
investigation or proceeding (including any threatened litigation, investigation
or proceeding) in respect of which indemnification may be sought, without the
Borrower’s prior written consent (not to be unreasonably withheld).
          Section 13.5 Survival. The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 13.3 and 13.4, and the obligations of the Lenders
under Section 13.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 13.3 and 13.4) and the occurrence of the date
on which all Obligations have been paid in full in cash, all Secured Hedging
Agreements have been terminated and all Commitments shall have terminated. The
representations and warranties made by the Borrower in each Credit Document
shall survive the execution and delivery of such Credit Document.
          Section 13.6 Severability. Any provision of any Credit Document which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Credit
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
          Section 13.7 Headings. The various headings of each Credit Document
are inserted for convenience only and shall not affect the meaning or
interpretation of such Credit Document or any provisions thereof.
          Section 13.8 Execution in Counterparts, Effectiveness, etc. This
Agreement may be executed by the parties hereto in several counterparts, each of
which shall be an original and all of which shall constitute together but one
and the same agreement. This Agreement shall become effective when counterparts
hereof executed on behalf of the Borrower, the Agent and each Lender (or notice
thereof satisfactory to the Agent), shall have been received by the Agent.

- 63 -



--------------------------------------------------------------------------------



 



          Section 13.9 Governing Law; Entire Agreement. EACH CREDIT DOCUMENT
(EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN A CREDIT DOCUMENT) WILL EACH BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA. The Credit Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.
          Section 13.10 Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that the Borrower may not assign or
transfer its rights or obligations hereunder without the consent of all Lenders
(except as otherwise expressly permitted by the Credit Documents).
          Section 13.11 Assignments and Participations in Loans; Register. Each
Lender may assign, or sell participations in, its Loans and Commitment to one or
more other Persons in accordance with this the terms set forth below.
                      (a) Assignments(k) . Any Lender, pursuant to a Lender
Assignment Agreement, with the consent (which consent shall not be unreasonably
delayed or withheld) of (i) the Borrower, to the extent no Default or Event of
Default has occurred and is continuing, and (ii) the Agent, may at any time
assign and delegate to any one or more commercial banks, funds or other
financial institutions, and upon notice to the Borrower and the Agent, upon the
Agent’s acknowledgment on a Lender Assignment Agreement, may assign and delegate
to any of its Affiliates or to any other Lender or to a Related Fund of any
Lender (pursuant to applicable law) (each Person described in either of the
foregoing clauses as being the Person to whom such assignment and delegation is
to be made, being hereinafter referred to as an “Assignee Lender”), all or any
fraction of such Lender’s Loans and Commitment in a minimum aggregate amount of
$500,000 (or, if less, the entire remaining amount of such Lender’s Loans and
Commitment). The Borrower and the Agent shall be entitled to continue to deal
solely and directly with a Lender in connection with the interests so assigned
and delegated to an Assignee Lender until:
                         (i) notice of such assignment and delegation, together
with (A) payment instructions, (B) the Internal Revenue Service forms or other
statements contemplated or required to be delivered pursuant to Section 4.6, if
applicable, and (C) addresses and related information with respect to such
Assignee Lender, shall have been delivered to the Borrower and the Agent by such
assignor Lender and such Assignee Lender;
                         (ii) such Assignee Lender shall have executed and
delivered to (A) the Borrower and the Agent a Lender Assignment Agreement,
accepted by the Agent, and (B), if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire in which the assignee designates one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower and its Subsidiaries
and Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the such Assignee Lender’s
compliance procedures and applicable laws, including Federal and state
securities laws; and

- 64 -



--------------------------------------------------------------------------------



 



                         (iii) the processing fees described below shall have
been paid.
          From and after the date that the Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned and delegated to such Assignee Lender in connection
with such Lender Assignment Agreement, shall have the rights and obligations of
a Lender under the Credit Documents, and (y) the assignor Lender, to the extent
that rights and obligations hereunder have been assigned and delegated by it in
connection with such Lender Assignment Agreement, shall be released from its
obligations hereunder and under the other Credit Documents.
          Within five (5) Business Days after its receipt of notice that the
Agent has received and accepted an executed Lender Assignment Agreement, if
requested by the Assignee Lender, the Borrower shall execute and deliver to the
Agent (for delivery to the relevant Assignee Lender) a new Note evidencing such
Assignee Lender’s assigned Commitment and, if the assignor Lender has retained a
Commitment hereunder, if requested by such Lender, a replacement Note in the
principal amount of the Commitment retained by the assignor Lender hereunder
(such Note to be in exchange for, but not in payment of, the Note then held by
such assignor Lender). Each such Note shall be dated the date of the predecessor
Note. The assignor Lender shall mark each predecessor Note “exchanged” and
deliver each of them to the Borrower. Accrued interest on that part of each
predecessor Note evidenced by a new Note, and accrued fees, shall be paid as
provided in the Lender Assignment Agreement. Accrued interest on that part of
each predecessor Note evidenced by a replacement Note shall be paid to the
assignor Lender. Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Note and in this Agreement.
          Such assignor Lender or such Assignee Lender must also pay a
processing fee in the amount of $3,500 to the Agent upon delivery of any Lender
Assignment Agreement; provided, however, that no such fee shall be payable in
the case of an assignment to an Affiliate of the assignor Lender or a Related
Fund with respect to such assignor Lender; and provided, further that, in the
case of contemporaneous assignments by a Lender to more than one fund managed by
the same investment advisor (which funds are not then Lenders hereunder), only a
single such processing fee shall be payable for all such contemporaneous
assignments.
          Notwithstanding anything to the contrary set forth above, (A) any
Lender may (without requesting the consent of the Borrower or the Agent) pledge
its Loans and all or any portion of its rights in connection with this Agreement
and the Credit Documents to a Federal Reserve Bank in support of borrowings made
by such Lender from such Federal Reserve Bank and (B) any Lender that is a fund
that invests in bank loans may (without the consent of the Borrower or the
Agent) pledge its Loans and all or any portion of its rights in connection with
this Agreement and the Credit Documents to the holders (or to the trustees for
such holders) of obligations owed, or securities issued, by such fund as
security for such obligations or securities, provided, that any foreclosure or
other exercise of remedies by such holder (or such trustee) shall be subject to
the provisions of this Section regarding assignments in all respects. No pledge
described in the immediately preceding clause (ii) shall release such Lender
from its obligations hereunder.

- 65 -



--------------------------------------------------------------------------------



 



                      (b) Participations. Any Lender may sell to one or more
commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments, or other interests of such Lender hereunder; provided,
however, that:
                         (i) no participation contemplated in this Section shall
relieve such Lender from its Commitment or its other obligations under any
Credit Document;
                         (ii) such Lender shall remain solely responsible for
the performance of its Commitment and such other obligations;
                         (iii) the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under each Credit Document;
                         (iv) no Participant, unless such Participant is an
Affiliate of such Lender or is itself a Lender, shall be entitled to require
such Lender to take or refrain from taking any action under any Credit Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any actions of the type described
in clauses (a), (b), or (f) or, to the extent requiring the consent of such
Lender, clause (c) of Section 13.1 with respect to Obligations participated in
by such Participant; and
                         (v) the Borrower shall not be required to pay any
amount under this Agreement that is greater than the amount which it would have
been required to pay had no participating interest been sold.
          Subject to clause (v) of this Section 13.11(b), the Borrower
acknowledges and agrees that each Participant, for purposes of Sections 4.3,
4.4, 4.5, 4.6, 4.8, and 4.9, shall be considered a Lender. Each Participant
shall be entitled to all information regarding the Borrower that has been
provided to the Lender selling the participation. Each Participant shall only be
indemnified for increased costs pursuant to Section 4.3, 4.5 or 4.6 if and to
the extent that the Lender which sold such participating interest to such
Participant concurrently is entitled to make, and does make, a claim on the
Borrower for such increased costs. Any Lender that sells a participating
interest in any Loan, Commitment or other interest to a Participant under this
Section shall indemnify and hold harmless the Borrower and the Agent from and
against any taxes, penalties, additions, interest or other costs or losses
(including reasonable attorneys’ fees and expenses) incurred or payable by the
Borrower or the Agent as a result of the failure of the Borrower or the Agent to
comply with its obligations to deduct or withhold any Taxes from any payments
made pursuant to this Agreement or the relevant Credit Documents to such Lender
or the Agent, as the case may be, which Taxes would not have been incurred or
payable if such Participant had been a Non-U.S. Lender that was entitled to
deliver to the Borrower, the Agent or such Lender, and did in fact so deliver, a
duly completed and valid Form 1001 or 4224 (or applicable successor form) or
Exemption Certificate entitling such Participant to receive payments under this
Agreement or the relevant Credit Documents without deduction or withholding of
any United States federal taxes.

- 66 -



--------------------------------------------------------------------------------



 



                      (c) Register. The Borrower hereby designates the Agent to
serve as the Borrower’s agent, solely for the purpose of this Section, to
maintain a register (the “Register”) on which the Agent will record each
Lender’s Commitment, the Loans made by each Lender and the Notes evidencing such
Loans, and each repayment in respect of the principal amount of the Loans of
each Lender and annexed to which the Agent shall retain a copy of each Lender
Assignment Agreement delivered to the Agent pursuant to this Section. Failure to
make any recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans or Notes. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person in whose name a Loan
and related Note is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provision herein to the contrary. A
Lender’s Commitment and the Loans made pursuant thereto and the Notes evidencing
such Loans may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer in the Register. Any assignment or
transfer of a Lender’s Commitment or the Loans or the Notes evidencing such
Loans made pursuant thereto shall be registered in the Register only upon
delivery to the Agent of a Lender Assignment Agreement duly executed by the
assignor thereof. No assignment or transfer of a Lender’s Commitment or the
Loans made pursuant thereto or the Notes evidencing such Loans shall be
effective unless such assignment or transfer shall have been recorded in the
Register by the Agent as provided in this Section.
          Section 13.12 Other Transactions. Nothing contained herein shall
preclude the Agent or any other Lender from engaging in any transaction, in
addition to those contemplated by the Credit Documents, with the Borrower or any
of their Affiliates in which the Borrower or such Affiliate is not restricted
hereby from engaging with any other Person.
          Section 13.13 Forum Selection and Consent to Jurisdiction. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE LENDERS OR THE BORROWER
IN CONNECTION HEREWITH OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS
OF THE COMMONWEALTH OF PENNSYLVANIA OR IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. THE BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE COMMONWEALTH OF PENNSYLVANIA AT THE ADDRESS FOR NOTICES SPECIFIED IN
SECTION 13.2. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE,

- 67 -



--------------------------------------------------------------------------------



 



ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE CREDIT DOCUMENTS.
          Section 13.14 Waiver of Jury Trial. THE AGENT, EACH LENDER AND THE
BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, ANY LENDER OR THE BORROWER IN
CONNECTION THEREWITH. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE AGENT, EACH LENDER ENTERING INTO THE CREDIT
DOCUMENTS.
          Section 13.15 USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act, and the Borrower,
hereby agrees to deliver such information to the Lenders as may be requested.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

- 68 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be executed under seal by their duly authorized officers, all as of the day and
year first written above.

            LEAF EQUIPMENT LEASING INCOME FUND
III, L.P., by its general partner
     LEAF ASSET MANAGEMENT, LLC
      By:           Name:           Title:        

            NATIONAL CITY BANK,
as Agent, and as a Lender
      By:           Name:           Title:        

- 69 -



--------------------------------------------------------------------------------



 



SCHEDULE I
INITIAL COMMITMENTS

                  Lender Name   Loan Commitment   Loan Percentages
National City Bank
  $ 25,000,000       100 %
 
               
Total
  $ 25,000,000       100 %

Schedule I